Exhibit 10.3

 

PLEDGE AND SECURITY AGREEMENT

 

THIS PLEDGE AND SECURITY AGREEMENT (as the same may be amended, restated,
supplemented or otherwise modified from time to time, this “Security Agreement”)
is entered into as of November [    ], 2008 by and between ACUSPHERE, INC., a
Delaware corporation (the “Grantor”), and CEPHALON, INC., a Delaware corporation
(the “Secured Party”).

 

PRELIMINARY STATEMENT

 

The Grantor is entering into this Security Agreement in order to induce Secured
Party to make a loan of $15,000,000 to the Grantor that is evidenced by that
certain Senior Convertible Note of event date herewith payable by the Grantor to
Secured Party (the “Note”).

 

ACCORDINGLY, the Grantor and Secured Party hereby agree as follows:

 


ARTICLE I

DEFINITIONS


 


1.1.                              TERMS DEFINED IN THE NOTE.  ALL CAPITALIZED
TERMS USED HEREIN AND NOT OTHERWISE DEFINED SHALL HAVE THE MEANINGS ASSIGNED TO
SUCH TERMS IN THE NOTE.


 


1.2.                              TERMS DEFINED IN DELAWARE UCC.  TERMS DEFINED
IN THE DELAWARE UCC WHICH ARE NOT OTHERWISE DEFINED IN THIS SECURITY AGREEMENT
ARE USED HEREIN AS DEFINED IN THE DELAWARE UCC.


 


1.3.                              DEFINITIONS OF CERTAIN TERMS USED HEREIN.  AS
USED IN THIS SECURITY AGREEMENT, IN ADDITION TO THE TERMS DEFINED IN THE
PRELIMINARY STATEMENT, THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 

“Accounts” shall have the meaning set forth in Article 9 of the Delaware UCC.

 

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

 

“Chattel Paper” shall have the meaning set forth in Article 9 of the Delaware
UCC.

 

“Collateral” means all Accounts, Chattel Paper, Commercial Tort Claims,
Copyrights, Deposit Accounts, Documents, Equipment, Farm Products, Fixtures,
General Intangibles, Goods, Instruments, Inventory, Investment Property, letters
of credit, Letter-of-Credit Rights, Licenses, Patents, Pledged Deposits,
Supporting Obligations, Trademarks and Other Collateral, wherever located, in
which the Grantor now has or hereafter acquires any right or interest, and the

 

--------------------------------------------------------------------------------


 

proceeds (including Stock Rights), insurance proceeds and products thereof,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto; provided, however that notwithstanding any provision herein to the
contrary, the Collateral shall not include any Excluded Property.

 

“Commercial Tort Claims” means those certain currently existing commercial tort
claims, as defined in the Delaware UCC of the Grantor, including each commercial
tort claim specifically described in Exhibit “F”.

 

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the Delaware UCC.

 

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all extensions of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

 

“Delaware UCC” means the Delaware Uniform Commercial Code as in effect from time
to time.

 

“Deposit Accounts” shall have the meaning set forth in Article 9 of the Delaware
UCC.

 

“Documents” shall have the meaning set forth in Article 9 of the Delaware UCC.

 

“Equipment” shall have the meaning set forth in Article 9 of the Delaware UCC.

 

“Excluded Property” means (a) (i) all “Collateral” as defined in the Master
Security Agreement between General Electric Capital Corporation and the Grantor
dated as of April 16, 2004, as amended prior to the date hereof, (ii) all
“Collateral” as defined in the Master Security Agreement between Oxford Finance
Corporation and the Grantor dated as of June 20, 2005, as amended prior to the
date hereof and (iii) all “Property” as defined in the Leasehold Mortgage and
Security Agreement between the Grantor and Massachusetts Development Finance
Agency dated as of March 24, 2005, as amended prior to the date hereof, and
(b) any Intellectual Property, license, permit, contract or agreement to the
extent that, but only to the extent that and for so long as, a grant of a
security interest therein constitutes (or would constitute) or results (or would
result) in the abandonment, invalidation or unenforceability of any right, title
or interest of the Grantor in such Intellectual Property or results (or would
result) in a breach of the terms of, or constitutes (or would constitute) a
default under, any such license, permit, contract or agreement.

 

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

 

“Farm Products” shall have the meaning set forth in Article 9 of the Delaware
UCC.

 

2

--------------------------------------------------------------------------------


 

“Fixtures” shall have the meaning set forth in Article 9 of the Delaware UCC.

 

“GAAP” means generally accepted accounting principles in the United States and
applied on a consistent basis

 

“General Intangibles” shall have the meaning set forth in Article 9 of the
Delaware UCC and, in any event, includes payment intangibles, contract rights,
rights to payment, rights arising under common law, statutes, or regulations,
choses or things in action, goodwill (including the goodwill associated with any
Trademark), Patents, Trademarks, Copyrights, URLs and domain names, Industrial
Designs, other industrial or Intellectual Property or rights therein or
applications therefor, whether under license or otherwise, programs, programming
materials, blueprints, drawings, purchase orders, customer lists, monies due or
recoverable from pension funds, route lists, rights to payment and other rights
under any royalty or licensing agreements, including Intellectual Property
Licenses, infringement claims, computer programs, information contained on
computer disks or tapes, software, literature, reports, catalogs, pension plan
refunds, pension plan refund claims, insurance premium rebates, tax refunds, and
tax refund claims, interests in a partnership or limited liability company which
do not constitute a security under Article 8 of the Delaware UCC, and any other
personal property other than Commercial Tort Claims, money, Accounts, Chattel
Paper, Deposit Accounts, Goods, Investment Property, negotiable Collateral, and
oil, gas, or other minerals before extraction.

 

“Goods” shall have the meaning set forth in Article 9 of the Delaware UCC.

 

“Industrial Designs” means (i) registered industrial designs and industrial
design applications, and also includes registered industrial designs and
industrial design applications listed in Exhibit “B”, (ii) all renewals,
divisions and any industrial design registrations issuing thereon and any and
all foreign applications corresponding thereto, (iii) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements thereof,
(iv) the right to sue for past, present and future infringements thereof, and
(v) all of the Grantor’s rights corresponding thereto throughout the world.

 

“Instruments” shall have the meaning set forth in Article 9 of the Delaware UCC.

 

“Intellectual Property” means all Patents, Trademarks, Copyrights and any other
intellectual property.

 

“Inventory” shall have the meaning set forth in Article 9 of the Delaware UCC.

 

“Investment Property” shall have the meaning set forth in Article 9 of the
Delaware UCC.

 

“Letter of Credit Rights” shall have the meaning set forth in Article 9 of the
Delaware UCC.

 

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents,

 

3

--------------------------------------------------------------------------------


 

Copyrights, or Trademarks, (b) all income, royalties, damages, claims, and
payments now or hereafter due or payable under and with respect thereto,
including, without limitation, damages and payments for past and future breaches
thereof, and (c) all rights to sue for past, present, and future breaches
thereof.

 

“Lien” means any mortgage, pledge, deed of trust, assignment, lien, charge,
encumbrance or security interest of any kind, or the interest of a vendor or
lessor under any conditional sale agreement, capital lease or other title
retention agreement, but excluding easements, rights of way or similar
encumbrances on real property which are in the ordinary course and which do not
materially affect the value, use and insurability of title of such real
property.

 

“Material Adverse Effect” means with respect to the Grantor, a material adverse
change in or affecting the business, properties, assets, liabilities,
operations, results of operations (financial or otherwise), conditions or
prospects of the Grantor and its subsidiaries taken as a whole, or upon the
ability of the Grantor to perform its obligations under this Agreement or the
Note.

 

“Note Purchase Agreement” means that certain Note Purchase Agreement dated as of
October 24, 2008, as amended or otherwise modified from time to time, between
the Secured Party and the Grantor.

 

“Other Collateral” means any property of the Grantor, not included within the
defined terms Accounts, Chattel Paper, Commercial Tort Claims, Copyrights,
Deposit Accounts, Documents, Equipment, Fixtures, Farm Products, General
Intangibles, Goods, Instruments, Inventory, Investment Property,
Letter-of-Credit Rights, Licenses, Patents, Pledged Deposits, Supporting
Obligations and Trademarks, including, without limitation, all cash on hand,
letters of credit, Stock Rights or any other deposits (general or special, time
or demand, provisional or final) with any bank or other financial institution,
it being intended that the Collateral include all real and personal property of
the Grantor other than Excluded Property.

 

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, extensions, and continuations-in-part thereof; (d) all
income, royalties, damages, claims, and payments now or hereafter due or payable
under and with respect thereto, including, without limitation, damages and
payments for past and future infringements thereof; (e) all rights to sue for
past, present, and future infringements thereof; and (f) all rights
corresponding to any of the foregoing throughout the world.

 

“Person” means any natural person, corporation, division of a corporation,
business trust, joint venture, association, company, partnership, unincorporated
organization or other legal entity, or a government or any agency or political
subdivision thereof.

 

“Pledged Deposits” means all time deposits of money (other than Deposit Accounts
and Instruments), whether or not evidenced by certificates, which the Grantor
may from time to time designate as pledged to Secured Party as security for any
Secured Obligations, and all rights to receive interest on said deposits.

 

4

--------------------------------------------------------------------------------


 

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments or Pledged Deposits, and any other rights or claims to receive money
which are General Intangibles or which are otherwise included as Collateral.

 

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

 

“Secured Obligations” means all the payment, performance and indemnification
obligations, covenants and duties of the Grantor now or hereafter existing under
this Security Agreement, the Note or any other “Transaction Agreement” (as
defined in the Note Purchase Agreement), whether for principal, interest, fees,
expenses, reimbursement, indemnification, performance or otherwise.  Secured
Obligations shall include all interest which accrues after the commencement of
any case or proceeding in bankruptcy after the insolvency of, or for the
reorganization of the Grantor, whether or not allowed in such proceeding.

 

“Security” shall have the meaning set forth in Article 8 of the Delaware UCC.

 

“Stock Rights” means any securities, dividends or other distributions and any
other right or property which the Grantor shall receive or shall become entitled
to receive for any reason whatsoever with respect to, in substitution for or in
exchange for any securities or other ownership interests in a corporation,
partnership, joint venture or limited liability company constituting Collateral
and any securities, any right to receive securities and any right to receive
earnings, in which the Grantor now has or hereafter acquires any right, issued
by an issuer of such securities.

 

“Supporting Obligation” shall have the meaning set forth in Article 9 of the
Delaware UCC.

 

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 


ARTICLE II

GRANT OF SECURITY INTEREST


 

Thee Grantor hereby pledges, collaterally assigns and grants to Secured Party, a
security interest in all of the Grantor’s right, title and interest, whether now
owned or hereafter acquired,

 

5

--------------------------------------------------------------------------------


 

in and to the Collateral to secure the prompt and complete payment and
performance of the Secured Obligations.  For the avoidance of doubt, the grant
of a security interest herein shall not be deemed to be an assignment of any
intellectual property rights owned by the Grantor.

 


ARTICLE III

REPRESENTATIONS AND WARRANTIES


 

The Grantor represents and warrants to Secured Party as of the date hereof,
that:

 


3.1.                              TITLE, AUTHORIZATION, VALIDITY AND
ENFORCEABILITY.  THE GRANTOR HAS GOOD AND VALID RIGHTS IN OR THE POWER TO
TRANSFER THE COLLATERAL OWNED BY IT AND TITLE TO THE COLLATERAL WITH RESPECT TO
WHICH IT HAS PURPORTED TO GRANT A SECURITY INTEREST HEREUNDER, FREE AND CLEAR OF
ALL LIENS EXCEPT FOR PERMITTED LIENS, AND HAS FULL CORPORATE POWER AND AUTHORITY
TO GRANT TO SECURED PARTY THE SECURITY INTEREST IN SUCH COLLATERAL PURSUANT
HERETO.  THE EXECUTION AND DELIVERY BY THE GRANTOR OF THIS SECURITY AGREEMENT
HAVE BEEN DULY AUTHORIZED BY PROPER CORPORATE PROCEEDINGS, AND THIS SECURITY
AGREEMENT CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF THE GRANTOR AND
CREATES A SECURITY INTEREST WHICH IS ENFORCEABLE AGAINST THE GRANTOR IN ALL
COLLATERAL IT NOW OWNS OR HEREAFTER ACQUIRES, EXCEPT AS ENFORCEABILITY MAY BE
LIMITED BY (I) BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION OR
SIMILAR LAWS RELATING TO OR AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY, (II) GENERAL EQUITABLE PRINCIPLES (WHETHER CONSIDERED IN A PROCEEDING
IN EQUITY OR AT LAW), AND (III) REQUIREMENTS OF REASONABLENESS, GOOD FAITH AND
FAIR DEALING.  WHEN FINANCING STATEMENTS HAVE BEEN FILED IN THE APPROPRIATE
OFFICES AGAINST THE GRANTOR IN THE LOCATIONS LISTED IN EXHIBIT “E”, THE SECURED
PARTY WILL HAVE A FULLY PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE
COLLATERAL OWNED BY THE GRANTOR IN WHICH A SECURITY INTEREST MAY BE PERFECTED BY
FILING OF A FINANCING STATEMENT UNDER THE DELAWARE UCC, SUBJECT ONLY TO
PERMITTED LIENS.


 


3.2.                              CONFLICTING LAWS AND CONTRACTS.  NEITHER THE
EXECUTION AND DELIVERY BY THE GRANTOR OF THIS SECURITY AGREEMENT, THE CREATION
AND PERFECTION OF THE SECURITY INTEREST IN THE COLLATERAL GRANTED HEREUNDER, NOR
COMPLIANCE BY THE GRANTOR WITH THE TERMS AND PROVISIONS HEREOF WILL VIOLATE
(I) ANY LAW, RULE, REGULATION, ORDER, WRIT, JUDGMENT, INJUNCTION, DECREE OR
AWARD BINDING ON THE GRANTOR, OR (II) THE GRANTOR’S CERTIFICATE OF INCORPORATION
OR BY-LAWS, OR (III) THE PROVISIONS OF ANY MATERIAL INDENTURE, INSTRUMENT OR
AGREEMENT TO WHICH THE GRANTOR IS A PARTY OR IS SUBJECT, OR BY WHICH IT, OR ITS
PROPERTY MAY BE BOUND OR AFFECTED, OR CONFLICT WITH OR CONSTITUTE A DEFAULT
THEREUNDER, OR RESULT IN OR REQUIRE THE CREATION OR IMPOSITION OF ANY LIEN IN,
OF OR ON THE PROPERTY OF THE GRANTOR PURSUANT TO THE TERMS OF ANY SUCH
INDENTURE, INSTRUMENT OR AGREEMENT (OTHER THAN ANY LIEN OF SECURED PARTY).


 


3.3.                              PRINCIPAL LOCATION.  THE GRANTOR’S MAILING
ADDRESS AND THE LOCATION OF ITS PLACE OF BUSINESS (IF IT HAS ONLY ONE) OR ITS
CHIEF EXECUTIVE OFFICE (IF IT HAS MORE THAN ONE PLACE OF BUSINESS), IS DISCLOSED
IN EXHIBIT “A”; THE GRANTOR HAS NO OTHER PLACES OF BUSINESS EXCEPT THOSE SET
FORTH IN EXHIBIT “A”.


 


3.4.                              PROPERTY LOCATIONS.  THE INVENTORY, EQUIPMENT
AND FIXTURES OF THE GRANTOR ARE LOCATED SOLELY AT THE LOCATIONS OF THE GRANTOR
DESCRIBED IN EXHIBIT “A”.  ALL OF SAID LOCATIONS ARE OWNED BY THE GRANTOR EXCEPT
FOR LOCATIONS (I) WHICH ARE LEASED BY THE GRANTOR AS LESSEE AND DESIGNATED IN
PART B OF EXHIBIT “A” AND (II) AT WHICH INVENTORY IS HELD IN A PUBLIC WAREHOUSE
OR

 

6

--------------------------------------------------------------------------------


 


IS OTHERWISE HELD BY A BAILEE OR ON CONSIGNMENT BY THE GRANTOR AS DESIGNATED IN
PART C OF EXHIBIT “A”, WITH RESPECT TO WHICH INVENTORY THE GRANTOR HAS DELIVERED
BAILMENT AGREEMENTS, WAREHOUSE RECEIPTS, FINANCING STATEMENTS OR OTHER DOCUMENTS
SATISFACTORY TO SECURED PARTY TO PROTECT SECURED PARTY’S SECURITY INTEREST IN
SUCH INVENTORY.


 


3.5.                              NO OTHER NAMES; ETC..  WITHIN THE FIVE-YEAR
PERIOD PRECEDING THE DATE HEREOF, THE GRANTOR HAS NOT CONDUCTED BUSINESS UNDER
ANY NAME, CHANGED ITS JURISDICTION OF FORMATION, MERGED WITH OR INTO OR
CONSOLIDATED WITH ANY OTHER PERSON, EXCEPT AS DISCLOSED IN EXHIBIT “A”.  THE
NAME IN WHICH THE GRANTOR HAS EXECUTED THIS SECURITY AGREEMENT IS THE EXACT NAME
AS IT APPEARS IN THE GRANTOR’S ORGANIZATIONAL DOCUMENTS, AS AMENDED, AS FILED
WITH THE GRANTOR’S JURISDICTION OF ORGANIZATION AS OF THE DATE HEREOF.


 


3.6.                              NO DEFAULT.  NO EVENT OF DEFAULT OR EVENT
WHICH WITH THE PASSAGE OF TIME OR GIVING OF NOTICE, OR BOTH, WOULD CONSTITUTE AN
EVENT OF DEFAULT, EXISTS.


 


3.7.                              ACCOUNTS AND CHATTEL PAPER.  THE NAMES OF THE
OBLIGORS, AMOUNTS OWING, DUE DATES AND OTHER INFORMATION WITH RESPECT TO THE
ACCOUNTS AND CHATTEL PAPER OWNED BY THE GRANTOR ARE AND WILL BE CORRECTLY STATED
IN ALL RECORDS OF THE GRANTOR RELATING THERETO AND IN ALL INVOICES AND REPORTS
WITH RESPECT THERETO FURNISHED TO SECURED PARTY BY THE GRANTOR FROM TIME TO
TIME.  AS OF THE TIME WHEN EACH ACCOUNT OR EACH ITEM OF CHATTEL PAPER ARISES,
THE GRANTOR SHALL BE DEEMED TO HAVE REPRESENTED AND WARRANTED THAT SUCH ACCOUNT
OR CHATTEL PAPER, AS THE CASE MAY BE, AND ALL RECORDS RELATING THERETO, ARE
GENUINE AND IN ALL RESPECTS WHAT THEY PURPORT TO BE.


 


3.8.                              FILING REQUIREMENTS.  NONE OF THE EQUIPMENT
OWNED BY THE GRANTOR AND CONSTITUTING PART OF THE COLLATERAL IS COVERED BY ANY
CERTIFICATE OF TITLE, EXCEPT FOR THE VEHICLES DESCRIBED IN PART A OF
EXHIBIT “B”.  NONE OF THE COLLATERAL OWNED BY THE GRANTOR IS OF A TYPE FOR WHICH
SECURITY INTERESTS OR LIENS MAY BE PERFECTED BY FILING UNDER ANY FEDERAL STATUTE
EXCEPT FOR (I) THE VEHICLES DESCRIBED IN PART B OF EXHIBIT “B” AND (II) PATENTS,
TRADEMARKS AND COPYRIGHTS HELD BY THE GRANTOR AND DESCRIBED IN PART C OF
EXHIBIT “B”.  THE LEGAL DESCRIPTION, COUNTY AND STREET ADDRESS OF THE PROPERTY
ON WHICH ANY FIXTURES OWNED BY THE GRANTOR ARE LOCATED IS SET FORTH IN
EXHIBIT “C” TOGETHER WITH THE NAME AND ADDRESS OF THE RECORD OWNER OF EACH SUCH
PROPERTY.


 


3.9.                              NO FINANCING STATEMENTS.  NO FINANCING
STATEMENT DESCRIBING ALL OR ANY PORTION OF THE COLLATERAL WHICH HAS NOT LAPSED
OR BEEN TERMINATED NAMING THE GRANTOR AS DEBTOR HAS BEEN FILED IN ANY
JURISDICTION EXCEPT FINANCING STATEMENTS (I) NAMING SECURED PARTY AS SECURED
PARTY AND (II) IN RESPECT OF PERMITTED LIENS.


 


3.10.                        FEDERAL EMPLOYER IDENTIFICATION NUMBER; STATE
ORGANIZATION NUMBER; JURISDICTION OF ORGANIZATION.  THE GRANTOR’S FEDERAL
EMPLOYER IDENTIFICATION NUMBER IS, AND IF THE GRANTOR IS A REGISTERED
ORGANIZATION, THE GRANTOR’S STATE OF ORGANIZATION, TYPE OF ORGANIZATION AND
STATE OF ORGANIZATION IDENTIFICATION NUMBER ARE, LISTED IN EXHIBIT “G”.


 


3.11.                        PLEDGED SECURITIES AND OTHER INVESTMENT PROPERTY. 
EXHIBIT “D” SETS FORTH A COMPLETE AND ACCURATE LIST OF THE INSTRUMENTS,
SECURITIES AND OTHER INVESTMENT PROPERTY DELIVERED TO SECURED PARTY.  THE
GRANTOR IS THE DIRECT AND BENEFICIAL OWNER OF EACH INSTRUMENT, SECURITY AND
OTHER TYPE OF INVESTMENT PROPERTY LISTED IN EXHIBIT “D” AS BEING OWNED BY IT,
FREE AND CLEAR OF ANY LIENS, EXCEPT FOR THE SECURITY INTEREST GRANTED TO THE
SECURED PARTY HEREUNDER.  THE

 

7

--------------------------------------------------------------------------------


 


GRANTOR FURTHER REPRESENTS AND WARRANTS THAT (I) ALL SUCH INSTRUMENTS,
SECURITIES OR OTHER TYPES OF INVESTMENT PROPERTY WHICH ARE SHARES OF STOCK IN A
CORPORATION OR OWNERSHIP INTERESTS IN A PARTNERSHIP OR LIMITED LIABILITY COMPANY
HAVE BEEN (TO THE EXTENT SUCH CONCEPTS ARE RELEVANT WITH RESPECT TO SUCH
INSTRUMENT, SECURITY OR OTHER TYPE OF INVESTMENT PROPERTY) DULY AND VALIDLY
ISSUED, ARE FULLY PAID AND NON-ASSESSABLE AND CONSTITUTE THE PERCENTAGE OF THE
ISSUED AND OUTSTANDING SHARES OF STOCK (OR OTHER EQUITY INTERESTS) OF THE
RESPECTIVE ISSUERS THEREOF INDICATED IN EXHIBIT “D” HERETO AND (II) WITH RESPECT
TO ANY CERTIFICATES DELIVERED TO THE SECURED PARTY REPRESENTING AN OWNERSHIP
INTEREST IN A PARTNERSHIP OR LIMITED LIABILITY COMPANY, EITHER SUCH CERTIFICATES
ARE SECURITIES AS DEFINED IN ARTICLE 8 OF THE DELAWARE UCC OF THE APPLICABLE
JURISDICTION AS A RESULT OF ACTIONS BY THE ISSUER OR OTHERWISE, OR, IF SUCH
CERTIFICATES ARE NOT SECURITIES, THE GRANTOR HAS SO INFORMED THE SECURED PARTY
SO THAT THE SECURED PARTY MAY TAKE STEPS TO PERFECT ITS SECURITY INTEREST
THEREIN AS A GENERAL INTANGIBLE.


 


3.12.                        INTELLECTUAL PROPERTY.


 


3.12.1  EXHIBIT “B” CONTAINS A COMPLETE AND ACCURATE LISTING AS OF THE DATE
HEREOF OF ALL INTELLECTUAL PROPERTY, INCLUDING, BUT NOT LIMITED TO THE
FOLLOWING: (I) STATE, U.S. AND FOREIGN TRADEMARK REGISTRATIONS, AND APPLICATIONS
FOR TRADEMARK REGISTRATION, (II) U.S. AND FOREIGN PATENTS AND PATENTS
APPLICATIONS, TOGETHER WITH ALL REISSUANCES, CONTINUATIONS, CONTINUATIONS IN
PART, REVISIONS, EXTENSIONS, AND REEXAMINATIONS THEREOF, (III) U.S. AND FOREIGN
COPYRIGHT REGISTRATIONS AND APPLICATIONS FOR REGISTRATION, (IV) FOREIGN
INDUSTRIAL DESIGN REGISTRATIONS AND INDUSTRIAL DESIGN APPLICATIONS, (V) DOMAIN
NAMES, (VI) PROPRIETARY COMPUTER SOFTWARE, (VII) ALL FORMS OF INTELLECTUAL
PROPERTY DESCRIBED IN CLAUSES (I)-(III) ABOVE THAT ARE OWNED BY A THIRD PARTY
AND LICENSED TO THE GRANTOR OR OTHERWISE USED BY THE GRANTOR UNDER CONTRACT, AND
(VIII) THE NAMES OF ANY PERSON WHO HAS BEEN GRANTED RIGHTS IN RESPECT THEREOF
OUTSIDE OF THE ORDINARY COURSE OF BUSINESS.  ALL OF THE U.S. REGISTRATIONS,
APPLICATIONS FOR REGISTRATION OR APPLICATIONS FOR ISSUANCE OF THE INTELLECTUAL
PROPERTY ARE VALID AND SUBSISTING, IN GOOD STANDING AND ARE RECORDED OR IS IN
THE PROCESS OF BEING RECORDED IN THE NAME OF THE GRANTOR.


 


3.12.2  SUCH INTELLECTUAL PROPERTY’S VALID, SUBSISTING, UNEXPIRED (WHERE
REGISTERED) AND ENFORCEABLE AND HAS NOT BEEN ABANDONED OR ADJUDGED INVALID OR
UNENFORCEABLE, IN WHOLE OR IN PART EXCEPT AS COULD NOT BE REASONABLY EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.


 


3.12.3  EXCEPT AS SET FORTH ON EXHIBIT I, NO PERSON OTHER THAN THE GRANTOR HAS
ANY RIGHT OR INTEREST OF ANY KIND OR NATURE IN OR TO THE INTELLECTUAL PROPERTY,
INCLUDING ANY RIGHT TO SELL, LICENSE, LEASE, TRANSFER, DISTRIBUTE, USE OR
OTHERWISE EXPLOIT THE INTELLECTUAL PROPERTY OR ANY PORTION THEREOF OUTSIDE OF
THE ORDINARY COURSE OF THE GRANTOR’S BUSINESS.  EXCEPT AS SET FORTH ON
EXHIBIT I, THE GRANTOR HAS GOOD, MARKETABLE AND EXCLUSIVE TITLE TO, AND THE
VALID AND ENFORCEABLE POWER AND RIGHT TO SELL, LICENSE, TRANSFER, DISTRIBUTE,
USE AND OTHERWISE EXPLOIT, ITS INTELLECTUAL PROPERTY.


 


3.12.4  THE GRANTOR HAS TAKEN OR CAUSED TO BE TAKEN STEPS SO THAT NONE OF ITS
INTELLECTUAL PROPERTY, THE VALUE OF WHICH TO THE GRANTOR IS CONTINGENT UPON
MAINTENANCE OF THE CONFIDENTIALITY THEREOF, HAVE BEEN DISCLOSED BY THE GRANTOR
TO ANY PERSON OTHER THAN EMPLOYEES, CONTRACTORS, CUSTOMERS, REPRESENTATIVES AND
AGENTS OF THE GRANTOR WHO ARE

 

8

--------------------------------------------------------------------------------


 


PARTIES TO CUSTOMARY CONFIDENTIALITY AND NONDISCLOSURE AGREEMENTS WITH THE
GRANTOR OR ARE OTHERWISE BOUND TO MAINTAIN THE CONFIDENTIALITY OF SUCH
INTELLECTUAL PROPERTY.


 


3.12.5  TO THE GRANTOR’S KNOWLEDGE, NO PERSON HAS VIOLATED, INFRINGED UPON OR
BREACHED, OR IS CURRENTLY VIOLATING, INFRINGING UPON OR BREACHING, ANY OF THE
RIGHTS OF THE GRANTOR TO THE INTELLECTUAL PROPERTY OR HAS BREACHED OR IS
BREACHING ANY DUTY OR OBLIGATION OWED TO THE GRANTOR IN RESPECT OF THE
INTELLECTUAL PROPERTY EXCEPT WHERE THOSE BREACHES, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT BE REASONABLY EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


 


3.12.6  EXCEPT AS SET FORTH ON EXHIBIT I, NO SETTLEMENT OR CONSENTS, COVENANTS
NOT TO SUE, NONASSERTION ASSURANCES, OR RELEASES HAVE BEEN ENTERED INTO BY THE
GRANTOR OR TO WHICH THE GRANTOR IS BOUND THAT ADVERSELY AFFECTS ITS RIGHTS TO
OWN OR USE ANY INTELLECTUAL PROPERTY EXCEPT AS COULD NOT BE REASONABLY EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT, IN EACH CASE INDIVIDUALLY OR IN THE
AGGREGATE.


 


3.12.7  THE GRANTOR HAS NOT RECEIVED ANY WRITTEN NOTICE THAT REMAINS OUTSTANDING
CHALLENGING THE VALIDITY, ENFORCEABILITY, OR OWNERSHIP OF ANY INTELLECTUAL
PROPERTY EXCEPT WHERE THOSE CHALLENGES COULD NOT REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT, AND TO THE GRANTOR’S KNOWLEDGE AT THE DATE
HEREOF THERE ARE NO FACTS UPON WHICH SUCH A CHALLENGE COULD VALIDLY BE MADE.


 


3.12.8  THE GRANTOR OWNS DIRECTLY OR IS ENTITLED TO USE, BY LICENSE OR
OTHERWISE, ALL INTELLECTUAL PROPERTY NECESSARY FOR THE CONDUCT OF THE GRANTOR’S
BUSINESS AS CONDUCTED AS OF THE DATE OF THIS AGREEMENT.


 


3.12.9  THE GRANTOR USES ADEQUATE STANDARDS OF QUALITY IN THE MANUFACTURE,
DISTRIBUTION, AND SALE OF ALL PRODUCTS SOLD AND IN THE PROVISION OF ALL SERVICES
RENDERED UNDER OR IN CONNECTION WITH ALL TRADEMARKS AND HAS TAKEN ALL
COMMERCIALLY REASONABLE ACTION NECESSARY TO INSURE THAT ALL LICENSEES OF THE
TRADEMARKS OWNED OR LICENSED BY THE GRANTOR USE SUCH ADEQUATE STANDARDS OF
QUALITY, EXCEPT WHERE THE FAILURE TO USE ADEQUATE STANDARDS OF QUALITY COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


3.12.10  THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE NOTE AND THIS
SECURITY AGREEMENT WILL NOT RESULT IN THE TERMINATION OR MATERIAL IMPAIRMENT OF
ANY OF THE INTELLECTUAL PROPERTY.


 


3.13.                       INSURANCE.                                        
EXHIBIT “H” CONTAINS A DESCRIPTION OF ALL INSURANCE WHICH THE GRANTOR MAINTAINS
OR HAS MAINTAINED ON ITS BEHALF.  ALL OF SUCH INSURANCE IS IN FULL FORCE AND
EFFECT.


 


ARTICLE IV

COVENANTS


 

From the date of this Security Agreement and thereafter until this Security
Agreement is terminated, the Grantor agrees:

 

9

--------------------------------------------------------------------------------


 


4.1.                              GENERAL.


 


4.1.1  INSPECTION.  THE GRANTOR WILL PERMIT THE SECURED PARTY, BY ITS
REPRESENTATIVES AND AGENTS (I) TO INSPECT THE COLLATERAL, (II) TO EXAMINE AND
MAKE COPIES OF THE RECORDS OF THE GRANTOR RELATING TO THE COLLATERAL AND
(III) TO DISCUSS THE COLLATERAL AND THE RELATED RECORDS OF THE GRANTOR WITH, AND
TO BE ADVISED AS TO THE SAME BY, THE GRANTOR’S OFFICERS AND EMPLOYEES (AND, IN
THE CASE OF ANY RECEIVABLE AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, WITH ANY PERSON OR ENTITY WHICH IS OR MAY BE OBLIGATED
THEREON), ALL AT SUCH REASONABLE TIMES AND INTERVALS DURING GRANTOR’S REGULAR
BUSINESS HOURS AS THE SECURED PARTY MAY DETERMINE, UPON REASONABLE PRIOR NOTICE
AND ALL AT THE GRANTOR’S EXPENSE.


 


4.1.2  TAXES.  THE GRANTOR WILL PAY WHEN DUE ALL TAXES, ASSESSMENTS AND
GOVERNMENTAL CHARGES AND LEVIES UPON THE COLLATERAL OWNED BY THE GRANTOR, EXCEPT
(I) THOSE WHICH ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND
WITH RESPECT TO WHICH ADEQUATE RESERVES HAVE BEEN SET ASIDE IN ACCORDANCE WITH
GAAP AND WITH RESPECT TO WHICH NO LIEN EXISTS, AND (II) THOSE WHICH BY REASON OF
THE AMOUNT INVOLVED OR THE REMEDIES AVAILABLE TO THE TAXING AUTHORITY COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


4.1.3  RECORDS AND REPORTS; NOTIFICATION OF EVENT OF DEFAULT.  THE GRANTOR SHALL
KEEP AND MAINTAIN COMPLETE, ACCURATE AND PROPER BOOKS AND RECORDS WITH RESPECT
TO THE COLLATERAL OWNED BY THE GRANTOR, AND FURNISH TO THE SECURED PARTY SUCH
REPORTS RELATING TO THE COLLATERAL AS THE SECURED PARTY SHALL FROM TIME TO TIME
REASONABLY REQUEST.  THE GRANTOR WILL GIVE PROMPT NOTICE IN WRITING TO THE
SECURED PARTY OF THE OCCURRENCE OF ANY EVENT OF DEFAULT OR EVENT WHICH WITH THE
GIVING OF NOTICE OR PASSAGE OF TIME OR BOTH WOULD CONSTITUTE AN EVENT OF
DEFAULT.


 


4.1.4  FINANCING STATEMENTS AND OTHER ACTIONS; DEFENSE OF TITLE.  THE GRANTOR
HEREBY AUTHORIZES THE SECURED PARTY TO FILE, AND IF REQUESTED WILL EXECUTE AND
DELIVER TO THE SECURED PARTY, ALL FINANCING STATEMENTS DESCRIBING THE COLLATERAL
OWNED BY THE GRANTOR AND OTHER DOCUMENTS AND TAKE SUCH OTHER ACTIONS AS MAY FROM
TIME TO TIME REASONABLY BE REQUESTED BY THE SECURED PARTY IN ORDER TO MAINTAIN A
FIRST PRIORITY, PERFECTED SECURITY INTEREST IN AND, IF APPLICABLE, CONTROL OF,
THE COLLATERAL OWNED BY THE GRANTOR, SUBJECT TO PERMITTED LIENS.  SUCH FINANCING
STATEMENTS MAY DESCRIBE THE COLLATERAL IN THE SAME MANNER AS DESCRIBED HEREIN OR
MAY CONTAIN AN INDICATION OR DESCRIPTION OF COLLATERAL THAT DESCRIBES SUCH
PROPERTY IN ANY OTHER MANNER AS THE SECURED PARTY MAY DETERMINE, IN ITS SOLE
DISCRETION, IS NECESSARY, ADVISABLE OR PRUDENT TO ENSURE THAT THE PERFECTION OF
THE SECURITY INTEREST IN THE COLLATERAL GRANTED TO THE SECURED PARTY HEREIN,
INCLUDING, WITHOUT LIMITATION, DESCRIBING SUCH PROPERTY AS “ALL ASSETS” OR “ALL
PERSONAL PROPERTY, WHETHER NOW OWNED OR HEREAFTER ACQUIRED.”  THE GRANTOR WILL
TAKE ANY AND ALL ACTIONS NECESSARY TO DEFEND TITLE TO THE COLLATERAL OWNED BY
THE GRANTOR AGAINST ALL PERSONS AND TO DEFEND THE SECURITY INTEREST OF THE
SECURED PARTY IN SUCH COLLATERAL AND THE PRIORITY THEREOF AGAINST ANY LIEN NOT
EXPRESSLY PERMITTED HEREUNDER.


 


4.1.5  DISPOSITION OF COLLATERAL.  THE GRANTOR WILL NOT SELL, LEASE OR OTHERWISE
DISPOSE OF THE COLLATERAL OWNED BY THE GRANTOR EXCEPT FOR (I) SALES OF INVENTORY
IN THE

 

10

--------------------------------------------------------------------------------


 


ORDINARY COURSE OF BUSINESS, (II) THE DISPOSITION OF OBSOLETE, WORN-OUT OR
SURPLUS COLLATERAL IN THE ORDINARY COURSE OF BUSINESS, (III) THE LICENSE IN THE
ORDINARY COURSE OF THE GRANTOR’S BUSINESS OF ITS INTELLECTUAL PROPERTY AND
(IV) THE ABANDONMENT OR DISPOSITION BY THE GRANTOR OF INTELLECTUAL PROPERTY THAT
IS NOT USED OR USEFUL IN THE CONDUCT OF THE GRANTOR’S BUSINESS.


 


4.1.6  LIENS.  THE GRANTOR WILL NOT, INCUR, OR SUFFER TO EXIST ANY LIEN ON THE
COLLATERAL OWNED BY THE GRANTOR EXCEPT PERMITTED LIENS.


 


4.1.7  CHANGE IN CORPORATE EXISTENCE, TYPE OR JURISDICTION OF ORGANIZATION,
LOCATION, NAME.  THE GRANTOR WILL:


 

(I)                                    PRESERVE ITS EXISTENCE AND CORPORATE
STRUCTURE AS IN EFFECT ON THE DATE HEREOF;

 

(II)                                NOT CHANGE ITS JURISDICTION OF ORGANIZATION;

 

(III)                             NOT MAINTAIN ITS PLACE OF BUSINESS (IF IT HAS
ONLY ONE) OR ITS CHIEF EXECUTIVE OFFICE (IF IT HAS MORE THAN ONE PLACE OF
BUSINESS) AT A LOCATION OTHER THAN A LOCATION SPECIFIED IN EXHIBIT “A”; AND

 

(IV)                             NOT (I) HAVE ANY INVENTORY, EQUIPMENT OR
FIXTURES OR PROCEEDS OR PRODUCTS THEREOF (OTHER THAN INVENTORY AND PROCEEDS
THEREOF DISPOSED OF AS PERMITTED BY SECTION 4.1.5) AT A LOCATION OTHER THAN A
LOCATION SPECIFIED IN EXHIBIT “A”, (II) CHANGE ITS NAME OR TAXPAYER
IDENTIFICATION NUMBER OR (III) CHANGE ITS MAILING ADDRESS,

 

unless, in each such case, the Grantor shall have given the Secured Party not
less than thirty (30) days’ prior written notice of such event or occurrence and
the Secured Party shall have either (x) determined that such event or occurrence
will not adversely affect the validity, perfection or priority of the Secured
Party’s security interest in the Collateral, or (y) taken such steps (with the
cooperation of the Grantor to the extent necessary or advisable) as are
necessary or advisable to properly maintain the validity, perfection and
priority of the Secured Party’s security interest in the Collateral owned by the
Grantor.

 


4.1.8  OTHER FINANCING STATEMENTS.  THE GRANTOR WILL NOT SUFFER TO EXIST OR
AUTHORIZE THE FILING OF ANY FINANCING STATEMENT NAMING IT AS DEBTOR COVERING ALL
OR ANY PORTION OF THE COLLATERAL OWNED BY THE GRANTOR, EXCEPT ANY FINANCING
STATEMENT AUTHORIZED UNDER SECTION 4.1.4 HEREOF.


 


4.2.                              RECEIVABLES.


 


4.2.1  CERTAIN AGREEMENTS ON RECEIVABLES.  DURING THE OCCURRENCE AND
CONTINUATION OF AN EVENT OF DEFAULT, THE GRANTOR WILL NOT MAKE OR AGREE TO MAKE
ANY DISCOUNT, CREDIT, REBATE OR OTHER REDUCTION IN THE ORIGINAL AMOUNT OWING ON
A RECEIVABLE OR ACCEPT IN SATISFACTION OF A RECEIVABLE LESS THAN THE ORIGINAL
AMOUNT THEREOF.  PRIOR TO THE OCCURRENCE AND CONTINUATION OF AN EVENT OF
DEFAULT, THE GRANTOR MAY REDUCE THE AMOUNT OF ACCOUNTS ARISING FROM THE SALE OF
INVENTORY OR THE RENDERING OF SERVICES IN ACCORDANCE WITH ITS PRESENT POLICIES
AND IN THE ORDINARY COURSE OF BUSINESS.

 

11

--------------------------------------------------------------------------------


 


4.2.2  COLLECTION OF RECEIVABLES.  EXCEPT AS OTHERWISE PROVIDED IN THIS SECURITY
AGREEMENT, THE GRANTOR WILL COLLECT AND ENFORCE, AT THE GRANTOR’S SOLE EXPENSE,
ALL AMOUNTS DUE OR HEREAFTER DUE TO THE GRANTOR UNDER THE RECEIVABLES OWNED BY
THE GRANTOR.


 


4.2.3  DELIVERY OF INVOICES.  THE GRANTOR WILL DELIVER TO THE SECURED PARTY
IMMEDIATELY UPON ITS REQUEST AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT DUPLICATE INVOICES WITH RESPECT TO EACH ACCOUNT OWNED BY THE
GRANTOR BEARING SUCH LANGUAGE OF ASSIGNMENT AS THE SECURED PARTY SHALL SPECIFY.


 


4.2.4  DISCLOSURE OF COUNTERCLAIMS ON RECEIVABLES.  IF (I) ANY DISCOUNT, CREDIT
OR AGREEMENT TO MAKE A REBATE OR TO OTHERWISE REDUCE THE AMOUNT OWING ON A
RECEIVABLE OWNED BY THE GRANTOR EXISTS OR (II) IF, TO THE KNOWLEDGE OF THE
GRANTOR, ANY DISPUTE, SETOFF, CLAIM, COUNTERCLAIM OR DEFENSE EXISTS OR HAS BEEN
ASSERTED OR THREATENED IN WRITING WITH RESPECT TO A RECEIVABLE, IN EITHER CASE,
IN EXCESS OF $25,000, THE GRANTOR WILL DISCLOSE SUCH FACT TO THE SECURED PARTY
IN WRITING IN CONNECTION WITH THE INSPECTION BY THE SECURED PARTY OF ANY RECORD
OF THE GRANTOR RELATING TO SUCH RECEIVABLE AND IN CONNECTION WITH ANY INVOICE OR
REPORT FURNISHED BY THE GRANTOR TO THE SECURED PARTY RELATING TO SUCH
RECEIVABLE.


 


4.3.                              MAINTENANCE OF GOODS.  THE GRANTOR WILL DO ALL
THINGS NECESSARY TO MAINTAIN, PRESERVE, PROTECT AND KEEP THE INVENTORY AND THE
EQUIPMENT OWNED BY THE GRANTOR IN GOOD REPAIR, WORKING ORDER AND SALEABLE
CONDITION (ORDINARY WEAR AND TEAR EXCEPTED) AND MAKE ALL NECESSARY AND PROPER
REPAIRS, RENEWALS AND REPLACEMENTS SO THAT ITS BUSINESS CARRIED ON IN CONNECTION
THEREWITH MAY BE PROPERLY CONDUCTED AT ALL TIMES, EXCEPT WHERE THE FAILURE TO DO
SO, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


4.4.                              INSTRUMENTS, SECURITIES, CHATTEL PAPER,
DOCUMENTS AND PLEDGED DEPOSITS.  THE GRANTOR WILL (I) DELIVER TO THE SECURED
PARTY IMMEDIATELY UPON EXECUTION OF THIS SECURITY AGREEMENT THE ORIGINALS OF ALL
CHATTEL PAPER, SECURITIES (TO THE EXTENT CERTIFICATED) AND INSTRUMENTS
CONSTITUTING COLLATERAL (IF ANY THEN EXIST), (II) HOLD IN TRUST FOR THE SECURED
PARTY UPON RECEIPT AND IMMEDIATELY THEREAFTER DELIVER TO THE SECURED PARTY ANY
CHATTEL PAPER, SECURITIES AND INSTRUMENTS CONSTITUTING COLLATERAL, (III) UPON
THE DESIGNATION OF ANY PLEDGED DEPOSITS (AS SET FORTH IN THE DEFINITION
THEREOF), DELIVER TO THE SECURED PARTY SUCH PLEDGED DEPOSITS WHICH ARE EVIDENCED
BY CERTIFICATES INCLUDED IN THE COLLATERAL ENDORSED IN BLANK, MARKED WITH SUCH
LEGENDS AND ASSIGNED AS THE SECURED PARTY SHALL SPECIFY, AND (IV) UPON THE
SECURED PARTY’S REQUEST, AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, DELIVER TO THE SECURED PARTY (AND THEREAFTER HOLD IN TRUST FOR
THE SECURED PARTY UPON RECEIPT AND IMMEDIATELY DELIVER TO THE SECURED PARTY) ANY
DOCUMENT EVIDENCING OR CONSTITUTING COLLATERAL.


 


4.5.                              UNCERTIFICATED SECURITIES AND CERTAIN OTHER
INVESTMENT PROPERTY.  THE GRANTOR WILL PERMIT THE SECURED PARTY FROM TIME TO
TIME TO USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE APPROPRIATE ISSUERS
(AND, IF HELD WITH A SECURITIES INTERMEDIARY, SUCH SECURITIES INTERMEDIARY) OF
UNCERTIFICATED SECURITIES OR OTHER TYPES OF INVESTMENT PROPERTY NOT REPRESENTED
BY CERTIFICATES WHICH ARE COLLATERAL OWNED BY THE GRANTOR TO MARK THEIR BOOKS
AND RECORDS WITH THE NUMBERS AND FACE AMOUNTS OF ALL SUCH UNCERTIFICATED
SECURITIES OR OTHER TYPES OF INVESTMENT PROPERTY NOT REPRESENTED BY CERTIFICATES
AND ALL ROLLOVERS AND REPLACEMENTS THEREFOR TO REFLECT THE LIEN OF THE

 

12

--------------------------------------------------------------------------------


 


SECURED PARTY GRANTED PURSUANT TO THIS SECURITY AGREEMENT.  THE GRANTOR WILL USE
ALL COMMERCIALLY REASONABLE EFFORTS, WITH RESPECT TO INVESTMENT PROPERTY
CONSTITUTING COLLATERAL OWNED BY THE GRANTOR AND HELD WITH A FINANCIAL
INTERMEDIARY, TO CAUSE SUCH FINANCIAL INTERMEDIARY TO ENTER INTO A CONTROL
AGREEMENT WITH THE SECURED PARTY IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE SECURED PARTY, NOT LATER THAN SIXTY DAYS AFTER THE ISSUANCE DATE WITH
RESPECT TO ANY FINANCIAL INTERMEDIARY IN POSSESSION OF SUCH COLLATERAL ON THE
ISSUANCE DATE AND PROMPTLY AFTER THE DEPOSIT OF ANY SUCH COLLATERAL WITH A NEW
FINANCIAL INTERMEDIARY AFTER THE ISSUANCE DATE.


 


4.6.                              STOCK AND OTHER OWNERSHIP INTERESTS.


 


4.6.1  CHANGES IN CAPITAL STRUCTURE OF ISSUERS.  THE GRANTOR WILL NEITHER
(I) PERMIT OR SUFFER ANY ISSUERS OF PRIVATELY HELD CORPORATE SECURITIES OR OTHER
OWNERSHIP INTERESTS IN A CORPORATION, PARTNERSHIP, JOINT VENTURE OR LIMITED
LIABILITY COMPANY CONSTITUTING COLLATERAL OWNED BY THE GRANTOR, WHICH SUCH
ISSUERS ARE WHOLLY-OWNED “SUBSIDIARIES” (AS DEFINED IN THE NOTE PURCHASE
AGREEMENT) OF THE GRANTOR, TO DISSOLVE, LIQUIDATE, RETIRE ANY OF ITS CAPITAL
STOCK OR OTHER INSTRUMENTS OR SECURITIES EVIDENCING OWNERSHIP, REDUCE ITS
CAPITAL OR MERGE OR CONSOLIDATE WITH ANY OTHER ENTITY OTHER THAN THE GRANTOR,
NOR (II) VOTE ANY OF THE INSTRUMENTS, SECURITIES OR OTHER INVESTMENT PROPERTY IN
FAVOR OF ANY OF THE FOREGOING.


 


4.6.2  ISSUANCE OF ADDITIONAL SECURITIES. THE GRANTOR WILL NOT PERMIT OR SUFFER
ANY ISSUERS OF PRIVATELY HELD CORPORATE SECURITIES OR OTHER OWNERSHIP INTERESTS
IN A CORPORATION, PARTNERSHIP, JOINT VENTURE OR LIMITED LIABILITY COMPANY
CONSTITUTING COLLATERAL, WHICH SUCH ISSUERS ARE WHOLLY-OWNED SUBSIDIARIES OF THE
GRANTOR, TO ISSUE ANY SUCH SECURITIES OR OTHER OWNERSHIP INTERESTS, ANY RIGHT TO
RECEIVE THE SAME OR ANY RIGHT TO RECEIVE EARNINGS, EXCEPT TO THE GRANTOR.


 


4.6.3  REGISTRATION OF PLEDGED SECURITIES AND OTHER INVESTMENT PROPERTY.  THE
GRANTOR WILL PERMIT ANY REGISTRABLE INVESTMENT PROPERTY COLLATERAL OWNED BY THE
GRANTOR TO BE REGISTERED IN THE NAME OF THE SECURED PARTY OR ITS NOMINEE AT ANY
TIME AT THE OPTION OF THE SECURED PARTY FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT AND WITHOUT ANY FURTHER CONSENT OF THE
GRANTOR.


 


4.6.4  EXERCISE OF RIGHTS IN PLEDGED SECURITIES AND OTHER INVESTMENT PROPERTY. 
THE GRANTOR WILL PERMIT THE SECURED PARTY OR ITS NOMINEE AT ANY TIME DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT NOTICE, TO EXERCISE OR REFRAIN FROM
EXERCISING ANY AND ALL VOTING AND OTHER CONSENSUAL RIGHTS PERTAINING TO THE
COLLATERAL OWNED BY THE GRANTOR OR ANY PART THEREOF, AND TO RECEIVE ALL
DIVIDENDS AND INTEREST IN RESPECT OF SUCH COLLATERAL; PROVIDED, HOWEVER, THAT
VOTING RIGHTS WILL BE EXERCISABLE ONLY IF SECURED PARTY HAS NOTIFIED THE GRANTOR
IN WRITING OF ITS INTENTION TO DO SO.


 


4.7.                              DEPOSIT ACCOUNTS.  THE GRANTOR WILL USE
COMMERCIALLY REASONABLE EFFORTS TO CAUSE EACH BANK OR OTHER FINANCIAL
INSTITUTION IN WHICH IT MAINTAINS (I) A DEPOSIT ACCOUNT TO ENTER INTO A CONTROL
AGREEMENT WITH THE SECURED PARTY, IN FORM AND SUBSTANCE SATISFACTORY TO THE
SECURED PARTY IN ORDER TO GIVE THE SECURED PARTY CONTROL OF THE DEPOSIT ACCOUNT
OR (II) OTHER DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR
FINAL) TO BE NOTIFIED OF THE SECURITY INTEREST

 

13

--------------------------------------------------------------------------------


 


GRANTED TO THE SECURED PARTY HEREUNDER AND CAUSE EACH SUCH BANK OR OTHER
FINANCIAL INSTITUTION TO ACKNOWLEDGE SUCH NOTIFICATION IN WRITING, IN EACH CASE
NOT LATER THAN SIXTY DAYS AFTER THE ISSUANCE DATE WITH RESPECT TO ANY DEPOSIT
ACCOUNTS OR OTHER SUCH DEPOSITS IN EXISTENCE ON THE ISSUANCE DATE AND PROMPTLY
AFTER THE OPENING OF ANY DEPOSIT ACCOUNTS OR MAKING OF SUCH OTHER DEPOSITS AFTER
THE ISSUANCE DATE; PROVIDED, HOWEVER, THAT THE PROVISIONS OF THIS SECTION 4.7
SHALL NOT APPLY TO ANY PAYROLL ACCOUNTS OR EMPLOYEE FLEXIBLE SPENDING ACCOUNTS.


 


4.8.                              LETTER-OF-CREDIT RIGHTS.  THE GRANTOR WILL,
UPON THE SECURED PARTY’S REQUEST, CAUSE EACH ISSUER OF A LETTER OF CREDIT, TO
CONSENT TO THE ASSIGNMENT OF PROCEEDS OF THE LETTER OF CREDIT IN ORDER TO GIVE
THE SECURED PARTY CONTROL OF THE LETTER-OF-CREDIT RIGHTS TO SUCH LETTER OF
CREDIT.


 


4.9.                              FEDERAL, STATE OR MUNICIPAL CLAIMS.  THE
GRANTOR WILL NOTIFY THE SECURED PARTY OF ANY COLLATERAL OWNED BY THE GRANTOR
WHICH CONSTITUTES A CLAIM AGAINST THE UNITED STATES GOVERNMENT OR ANY STATE OR
LOCAL GOVERNMENT OR ANY INSTRUMENTALITY OR AGENCY THEREOF, THE ASSIGNMENT OF
WHICH CLAIM IS RESTRICTED BY FEDERAL, STATE OR MUNICIPAL LAW.


 


4.10.                        INTELLECTUAL PROPERTY.


 


4.10.1  IF, AFTER THE DATE HEREOF, THE GRANTOR OBTAINS RIGHTS TO, INCLUDING, BUT
NOT LIMITED TO FILING AND ACCEPTANCE OF A STATEMENT OF USE OR AN AMENDMENT TO
ALLEGE USE WITH THE U.S. PATENT AND TRADEMARK OFFICE, OR APPLIES FOR OR SEEKS
REGISTRATION OF, ANY NEW PATENTABLE INVENTION, TRADEMARK OR COPYRIGHT IN
ADDITION TO THE PATENTS, TRADEMARKS AND COPYRIGHTS DESCRIBED IN PART C OF
EXHIBIT “B”, WHICH ARE ALL OF THE GRANTOR’S PATENTS, TRADEMARKS AND REGISTERED
COPYRIGHTS AS OF THE DATE HEREOF, THEN THE GRANTOR SHALL GIVE THE SECURED PARTY
PROMPT NOTICE THEREOF.  THE GRANTOR AGREES PROMPTLY UPON REQUEST BY THE SECURED
PARTY TO EXECUTE AND DELIVER TO THE SECURED PARTY ANY SUPPLEMENT TO THIS
SECURITY AGREEMENT OR ANY OTHER DOCUMENT REASONABLY REQUESTED BY THE SECURED
PARTY TO EVIDENCE SUCH SECURITY INTEREST IN A FORM APPROPRIATE FOR RECORDING IN
THE APPLICABLE FEDERAL OFFICE.  THE GRANTOR ALSO HEREBY AUTHORIZES THE SECURED
PARTY TO MODIFY THIS SECURITY AGREEMENT UNILATERALLY (I) BY AMENDING PART C OF
EXHIBIT “B” TO INCLUDE ANY FUTURE PATENTS, TRADEMARKS AND/OR COPYRIGHTS OF WHICH
THE SECURED PARTY RECEIVES NOTIFICATION FROM THE GRANTOR PURSUANT HERETO AND
(II) BY RECORDING, IN ADDITION TO AND NOT IN SUBSTITUTION FOR THIS SECURITY
AGREEMENT, A DUPLICATE ORIGINAL OF THIS SECURITY AGREEMENT CONTAINING IN PART C
OF EXHIBIT “B” A DESCRIPTION OF SUCH FUTURE PATENTS, TRADEMARKS AND/OR
COPYRIGHTS.


 


4.10.2  AS OF THE DATE HEREOF, THE GRANTOR HAS NO INTEREST IN, OR TITLE TO, ANY
INTELLECTUAL PROPERTY LICENSES, PATENTS, TRADEMARKS, INDUSTRIAL DESIGN OR
REGISTERED COPYRIGHTS EXCEPT AS SET FORTH IN EXHIBIT “B”.  THIS AGREEMENT IS
EFFECTIVE TO CREATE A VALID AND CONTINUING LIEN ON SUCH COPYRIGHTS, INTELLECTUAL
PROPERTY LICENSES, PATENTS, TRADEMARKS AND INDUSTRIAL DESIGNS AND, UPON FILING
OF THE CONFIRMATORY GRANT OF SECURITY INTEREST IN COPYRIGHTS WITH THE UNITED
STATES COPYRIGHT OFFICE AND FILING OF THE CONFIRMATORY GRANT OF SECURITY
INTEREST IN PATENTS WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE, AND THE
FILING OF APPROPRIATE FINANCING STATEMENTS IN THE JURISDICTIONS LISTED IN
EXHIBIT “E” HERETO, ALL ACTION NECESSARY OR DESIRABLE TO PROTECT AND PERFECT THE
SECURITY INTEREST IN, TO AND ON THE GRANTOR’S PATENTS, TRADEMARKS, COPYRIGHTS OR
INDUSTRIAL

 

14

--------------------------------------------------------------------------------


 


DESIGNS HAS BEEN TAKEN AND SUCH PERFECTED SECURITY INTEREST IS ENFORCEABLE AS
SUCH AS AGAINST ANY AND ALL CREDITORS OF AND PURCHASERS FROM THE GRANTOR.  THE
GRANTOR HAS NO INTEREST IN ANY COPYRIGHT THAT IS NECESSARY IN CONNECTION WITH
THE OPERATION OF THE GRANTOR’S BUSINESS, EXCEPT FOR THOSE COPYRIGHTS IDENTIFIED
IN EXHIBIT “B” ATTACHED HERETO WHICH HAVE BEEN REGISTERED WITH THE UNITED STATES
COPYRIGHT OFFICE.


 


4.11.                        COMMERCIAL TORT CLAIMS.  IF, AFTER THE DATE HEREOF,
THE GRANTOR IDENTIFIES THE EXISTENCE OF A COMMERCIAL TORT CLAIM BELONGING TO THE
GRANTOR THAT HAS ARISEN IN THE COURSE OF THE GRANTOR’S BUSINESS IN ADDITION TO
THE COMMERCIAL TORT CLAIMS DESCRIBED IN EXHIBIT “F”, WHICH ARE ALL OF THE
GRANTOR’S COMMERCIAL TORT CLAIMS AS OF THE DATE HEREOF, THEN THE GRANTOR SHALL
GIVE THE SECURED PARTY PROMPT NOTICE THEREOF, BUT IN ANY EVENT NOT LESS
FREQUENTLY THAN QUARTERLY.  THE GRANTOR AGREES PROMPTLY UPON REQUEST BY THE
SECURED PARTY TO EXECUTE AND DELIVER TO THE SECURED PARTY ANY SUPPLEMENT TO THIS
SECURITY AGREEMENT OR ANY OTHER DOCUMENT REASONABLY REQUESTED BY THE SECURED
PARTY TO EVIDENCE THE GRANT OF A SECURITY INTEREST THEREIN IN FAVOR OF THE
SECURED PARTY.


 


4.12.                        INSURANCE.  THE GRANTOR SHALL (I) MAINTAIN IN FULL
FORCE AND EFFECT WITH RESPECT TO ITS INSURABLE PROPERTIES, INSURANCE POLICIES IN
SUCH AMOUNTS AND COVERING SUCH RISKS AS WOULD BE CONSISTENT WITH PRUDENT
INDUSTRY PRACTICE, (II) CAUSE EACH INSURANCE POLICY PERTAINING TO THE COLLATERAL
TO (A) NAME THE SECURED PARTY AS AN “ADDITIONAL INSURED” IF SUCH POLICY IS A
LIABILITY POLICY, (B) NAME THE SECURED PARTY AS A “MORTGAGEE” AND “LOSS PAYEE”
AS TO CLAIMS IN EXCESS OF $50,000 AND INCLUDE A STANDARD AGENT’S LOSS PAYABLE
ENDORSEMENT IN FAVOR OF THE SECURED PARTY SATISFACTORY TO THE SECURED PARTY IF
SUCH POLICY IS A PROPERTY INSURANCE POLICY, (C) PROVIDE THAT, THE SECURED PARTY
SHALL BE NOTIFIED IN WRITING OF ANY PROPOSED CANCELLATION OR MODIFICATION OF
SUCH POLICY INITIATED BY THE GRANTOR’S INSURER AT LEAST THIRTY (30) DAYS IN
ADVANCE PRIOR TO ANY PROPOSED CANCELLATION OR MODIFICATION, (D) PROVIDE THAT ALL
INSURANCE PROCEEDS FOR LOSSES SHALL BE PAYABLE TO THE SECURED PARTY AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, (E) WAIVE ANY
RIGHT OF SUBROGATION OF THE INSURERS AGAINST THE SECURED PARTY AND WAIVE ANY
RIGHT OF THE INSURERS TO ANY SETOFF OR COUNTERCLAIM OR ANY OTHER DEDUCTION,
WHETHER BY ATTACHMENT OR OTHERWISE, IN RESPECT OF ANY LIABILITY OF THE GRANTOR,
AND (E) PROVIDE THAT SUCH INSURANCE SHALL BE PRIMARY INSURANCE, THAT THE
INSURERS UNDER SUCH INSURANCE POLICIES SHALL BE LIABLE UNDER SUCH POLICIES
WITHOUT RIGHT OF CONTRIBUTION FROM ANY OTHER INSURANCE COVERAGE AND EXPRESSLY
PROVIDE THAT LIABILITY FOR PREMIUMS SHALL BE SOLELY A LIABILITY OF THE GRANTOR.


 


4.13.                        REAL PROPERTY.   IN THE EVENT THAT AT ANY TIME THAT
THE SECURED OBLIGATIONS (OTHER THAN INCHOATE INDEMNITY OBLIGATIONS) ARE
OUTSTANDING, THE GRANTOR BECOMES THE OWNER OF ANY REAL PROPERTY, THE GRANTOR
SHALL ENTER INTO A MORTGAGE OF SUCH REAL PROPERTY, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE SECURED PARTY TO SECURE THE PAYMENT AND
PERFORMANCE OF THE SECURED OBLIGATIONS.


 


ARTICLE V

EVENTS OF DEFAULT REMEDIES


 


5.1.                              ACCELERATION AND REMEDIES.  UPON THE
ACCELERATION BY THE SECURED PARTY OF THE GRANTOR’S OBLIGATIONS UNDER THE NOTE,
THE SECURED OBLIGATIONS SHALL IMMEDIATELY BECOME DUE AND PAYABLE WITHOUT
PRESENTMENT, DEMAND, PROTEST OR NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY

 

15

--------------------------------------------------------------------------------


 


EXPRESSLY WAIVED, AND THE SECURED PARTY MAY EXERCISE IN ACCORDANCE WITH
APPLICABLE LAW ANY OR ALL OF THE FOLLOWING RIGHTS AND REMEDIES IN ADDITION TO
THE RIGHTS AND REMEDIES PROVIDED FOR IN THE NOTE:


 


5.1.1  THOSE RIGHTS AND REMEDIES PROVIDED IN THIS SECURITY AGREEMENT, PROVIDED
THAT THIS SECTION 5.1.1 SHALL NOT BE UNDERSTOOD TO LIMIT ANY RIGHTS OR REMEDIES
AVAILABLE TO THE SECURED PARTY PRIOR TO AN EVENT OF DEFAULT.


 


5.1.2  THOSE RIGHTS AND REMEDIES AVAILABLE TO A SECURED PARTY UNDER THE DELAWARE
UCC (WHETHER OR NOT THE DELAWARE UCC APPLIES TO THE AFFECTED COLLATERAL) OR
UNDER ANY OTHER APPLICABLE LAW (INCLUDING, WITHOUT LIMITATION, ANY LAW GOVERNING
THE EXERCISE OF A BANK’S RIGHT OF SETOFF OR BANKERS’ LIEN) WHEN A DEBTOR IS IN
DEFAULT UNDER A SECURITY AGREEMENT.


 


5.1.3  WITHOUT NOTICE EXCEPT AS SPECIFICALLY PROVIDED IN SECTION 8.1 HEREOF OR
ELSEWHERE HEREIN, THE RIGHT TO SELL, LEASE, ASSIGN, GRANT AN OPTION OR OPTIONS
TO PURCHASE OR OTHERWISE DISPOSE OF THE COLLATERAL OR ANY PART THEREOF IN ONE OR
MORE PARCELS AT PUBLIC OR PRIVATE SALE, FOR CASH, ON CREDIT OR FOR FUTURE
DELIVERY, AND UPON SUCH OTHER TERMS AS THE SECURED PARTY MAY DEEM COMMERCIALLY
REASONABLE.  THE SECURED PARTY MAY PURCHASE ALL OR ANY PART OF THE COLLATERAL AT
PUBLIC OR, IF PERMITTED BY LAW, PRIVATE SALE, AND IN LIEU OF ACTUAL PAYMENT OF
SUCH PURCHASE PRICE, MAY SET OFF THE AMOUNT OF SUCH PURCHASE PRICE AGAINST THE
SECURED OBLIGATIONS THEN OWING.  ANY SALES OF THE COLLATERAL MAY BE ADJOURNED
FROM TIME TO TIME WITH OR WITHOUT NOTICE.  SUBJECT TO THE RIGHTS OF LESSORS,
MORTGAGEES OR OTHER THIRD PARTIES, THE SECURED PARTY SHALL HAVE THE RIGHT TO
CONDUCT SUCH SALES ON THE PREMISES OF THE GRANTOR, AT THE EXPENSE OF THE
GRANTOR, OR ELSEWHERE, ON SUCH OCCASION OR OCCASIONS AS THEY MAY SEE FIT.  THE
NET PROCEEDS REALIZED BY THE SECURED PARTY UPON ANY SUCH SALE OR OTHER
DISPOSITION, AFTER DEDUCTION FOR THE EXPENSE OF RETAKING, HOLDING, PREPARING FOR
SALE, SELLING OR THE LIKE AND THE REASONABLE ATTORNEYS’ FEES AND LEGAL EXPENSES
INCURRED BY THE SECURED PARTY IN CONNECTION THEREWITH, SHALL BE APPLIED AS
PROVIDED HEREIN TOWARD SATISFACTION OF THE SECURED OBLIGATIONS.  THE SECURED
PARTY SHALL ACCOUNT FOR AND PAY TO THE GRANTOR ANY SURPLUS REALIZED UPON SUCH
SALE OR OTHER DISPOSITION, AND THE GRANTOR SHALL REMAIN LIABLE FOR ANY
DEFICIENCY.  THE COMMENCEMENT OF ANY ACTION, LEGAL OR EQUITABLE, OR THE
RENDERING OF ANY JUDGMENT OR DECREE FOR ANY DEFICIENCY SHALL NOT AFFECT THE
SECURED PARTY’S SECURITY INTEREST IN THE COLLATERAL.  THE GRANTOR AGREES THAT
THE SECURED PARTY HAS NO OBLIGATION TO PRESERVE RIGHTS TO THE COLLATERAL AGAINST
ANY OTHER PARTIES.


 


5.2.                              GRANTOR’S OBLIGATIONS UPON EVENT OF DEFAULT. 
UPON THE REQUEST OF THE SECURED PARTY AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, THE GRANTOR WILL:


 


5.2.1  ASSEMBLY OF COLLATERAL.  ASSEMBLE AND MAKE AVAILABLE TO THE SECURED PARTY
THE COLLATERAL AND ALL RECORDS RELATING THERETO AT ANY PLACE OR PLACES SPECIFIED
BY THE SECURED PARTY THAT IS REASONABLY CONVENIENT TO THE SECURED PARTY AND THE
GRANTOR.

 

16

--------------------------------------------------------------------------------


 


5.2.2  SECURED PARTY ACCESS.


 

(I)                                     PERMIT THE SECURED PARTY, BY THE SECURED
PARTY’S REPRESENTATIVES AND AGENTS, TO ENTER ANY PREMISES WHERE ALL OR ANY PART
OF THE COLLATERAL, OR THE BOOKS AND RECORDS RELATING THERETO, OR BOTH, ARE
LOCATED, TO TAKE POSSESSION OF ALL OR ANY PART OF THE COLLATERAL AND TO RENDER
THE COLLATERAL UNUSABLE OR REMOVE THE COLLATERAL THEREFROM TO THE PREMISES OF
THE SECURED PARTY OR ANY AGENT THEREOF, FOR SUCH TIME AS THE SECURED PARTY MAY
DESIRE, IN ORDER EFFECTIVELY TO COLLECT OR LIQUIDATE THE COLLATERAL.

 

(II)                                  PROVIDE THE SECURED PARTY WITH ACCESS TO
THE GRANTOR’S DATA PROCESSING EQUIPMENT, COMPUTER HARDWARE AND SOFTWARE RELATING
TO THE COLLATERAL AND PERMIT THE SECURED PARTY TO USE ALL OF THE FOREGOING AND
THE INFORMATION CONTAINED THEREIN IN ANY MANNER THE SECURED PARTY DEEMS
APPROPRIATE.

 


5.3.                              LICENSE.  THE SECURED PARTY IS HEREBY GRANTED
A LICENSE OR OTHER RIGHT TO USE, FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT CHARGE, THE GRANTOR’S LABELS,
PATENTS, COPYRIGHTS, RIGHTS OF USE OF ANY NAME, TRADE SECRETS, TRADE NAMES,
TRADEMARKS, SERVICE MARKS, CUSTOMER LISTS AND ADVERTISING MATTER, OR ANY
PROPERTY OF A SIMILAR NATURE, AS IT PERTAINS TO THE COLLATERAL, IN COMPLETING
PRODUCTION OF, ADVERTISING FOR SALE, AND SELLING ANY COLLATERAL, AND, FOLLOWING
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THE GRANTOR’S
RIGHTS UNDER ALL LICENSES AND ALL FRANCHISE AGREEMENTS SHALL INURE TO THE
SECURED PARTY’S BENEFIT.  IN ADDITION, THE GRANTOR HEREBY IRREVOCABLY AGREES
THAT THE SECURED PARTY MAY, FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE
OF AN EVENT OF  DEFAULT, SELL ANY OF THE GRANTOR’S INVENTORY DIRECTLY TO ANY
PERSON, INCLUDING WITHOUT LIMITATION PERSONS WHO HAVE PREVIOUSLY PURCHASED THE
GRANTOR’S INVENTORY FROM THE GRANTOR AND IN CONNECTION WITH ANY SUCH SALE OR
OTHER ENFORCEMENT OF THE SECURED PARTY’S RIGHTS UNDER THIS SECURITY AGREEMENT,
MAY SELL INVENTORY WHICH BEARS ANY TRADEMARK OWNED BY OR LICENSED TO THE GRANTOR
AND ANY INVENTORY THAT IS COVERED BY ANY COPYRIGHT OWNED BY OR LICENSED TO THE
GRANTOR AND THE SECURED PARTY MAY FINISH ANY WORK IN PROCESS AND AFFIX ANY
TRADEMARK OWNED BY OR LICENSED TO THE GRANTOR AND SELL SUCH INVENTORY AS
PROVIDED HEREIN.


 


ARTICLE VI

WAIVERS, AMENDMENTS AND REMEDIES


 

No delay or omission of the Secured Party to exercise any right or remedy
granted under this Security Agreement shall impair such right or remedy or be
construed to be a waiver of any Event of Default or an acquiescence therein, and
any single or partial exercise of any such right or remedy shall not preclude
any other or further exercise thereof or the exercise of any other right or
remedy.  No waiver, amendment or other variation of the terms, conditions or
provisions of this Security Agreement whatsoever shall be valid unless in
writing signed by the Secured Party with the concurrence or at the direction of
the Grantor, and then only to the extent in such writing specifically set
forth.  All rights and remedies contained in this Security Agreement or by law
afforded shall be cumulative and all shall be available to the Secured Party
until the Secured Obligations have been paid in full.

 

17

--------------------------------------------------------------------------------


 


ARTICLE VII

PROCEEDS; COLLECTION OF RECEIVABLES


 


7.1.                              LOCKBOXES.  UPON REQUEST OF THE SECURED PARTY
AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THE
GRANTOR SHALL EXECUTE AND DELIVER TO THE SECURED PARTY IRREVOCABLE LOCKBOX
AGREEMENTS IN THE FORM PROVIDED BY OR OTHERWISE ACCEPTABLE TO THE SECURED PARTY,
AND SHALL USE ALL COMMERCIALLY REASONABLE EFFORTS TO CAUSE SUCH AGREEMENTS TO BE
ACCOMPANIED BY AN ACKNOWLEDGMENT BY THE BANK WHERE THE LOCKBOX IS LOCATED OF THE
LIEN OF THE SECURED PARTY GRANTED HEREUNDER AND OF IRREVOCABLE INSTRUCTIONS TO
WIRE ALL AMOUNTS COLLECTED THEREIN TO A SPECIAL COLLATERAL ACCOUNT OF THE
SECURED PARTY.


 


7.2.                              COLLECTION OF RECEIVABLES.  THE SECURED PARTY
MAY AT ANY TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, BY GIVING THE GRANTOR WRITTEN NOTICE, ELECT TO REQUIRE THAT THE
RECEIVABLES BE PAID DIRECTLY TO THE SECURED PARTY.  IN SUCH EVENT, THE GRANTOR
SHALL, AND SHALL PERMIT THE SECURED PARTY TO, PROMPTLY NOTIFY THE ACCOUNT
DEBTORS OR OBLIGORS UNDER THE RECEIVABLES OWNED BY THE GRANTOR OF THE SECURED
PARTY’S INTEREST THEREIN AND DIRECT SUCH ACCOUNT DEBTORS OR OBLIGORS TO MAKE
PAYMENT OF ALL AMOUNTS THEN OR THEREAFTER DUE UNDER SUCH RECEIVABLES DIRECTLY TO
THE SECURED PARTY.  UPON RECEIPT OF ANY SUCH NOTICE FROM THE SECURED PARTY, THE
GRANTOR SHALL THEREAFTER HOLD IN TRUST FOR THE SECURED PARTY, ALL AMOUNTS AND
PROCEEDS RECEIVED BY IT WITH RESPECT TO THE RECEIVABLES AND OTHER COLLATERAL AND
IMMEDIATELY AND AT ALL TIMES THEREAFTER DELIVER TO THE SECURED PARTY ALL SUCH
AMOUNTS AND PROCEEDS IN THE SAME FORM AS SO RECEIVED, WHETHER BY CASH, CHECK,
DRAFT OR OTHERWISE, WITH ANY NECESSARY ENDORSEMENTS.  THE SECURED PARTY SHALL
HOLD AND APPLY FUNDS SO RECEIVED AS PROVIDED BY THE TERMS OF SECTION 7.3
HEREOF.  IN ADDITION THE SECURED PARTY MAY THEREUPON (I) ENFORCE PAYMENT OF THE
RECEIVABLES BY LEGAL PROCEEDINGS OR OTHERWISE; (II) EXERCISE ALL OF THE
GRANTOR’S RIGHTS AND REMEDIES WITH RESPECT TO PROCEEDINGS BROUGHT TO COLLECT ANY
RECEIVABLES; (III) SELL OR ASSIGN ANY RECEIVABLE UPON SUCH TERMS, FOR SUCH
AMOUNT AND AT SUCH TIME OR TIMES AS THE SECURED PARTY DEEMS ADVISABLE;
(IV) SETTLE, ADJUST, COMPROMISE, EXTEND OR RENEW A RECEIVABLE; (V) DISCHARGE AND
RELEASE ANY RECEIVABLE; AND (VII) PREPARE, FILE AND SIGN THE GRANTOR’S NAME ON
ANY PROOF OF CLAIM IN BANKRUPTCY OR OTHER SIMILAR DOCUMENT AGAINST AN ACCOUNT
DEBTOR WITH RESPECT TO A RECEIVABLE OF THE GRANTOR.


 


7.3.                              APPLICATION OF PROCEEDS.  UPON THE OCCURRENCE
AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT, THE GRANTOR IRREVOCABLY
WAIVES THE RIGHT TO DIRECT THE APPLICATION OF ANY AND ALL PAYMENTS AT ANY TIME
OR TIMES HEREAFTER RECEIVED BY THE SECURED PARTY FROM THE GRANTOR OR WITH
RESPECT TO ANY OF THE COLLATERAL, AND THE GRANTOR DOES HEREBY IRREVOCABLY AGREE
THAT THE SECURED PARTY SHALL HAVE THE CONTINUING EXCLUSIVE RIGHT TO APPLY AND
REAPPLY ANY AND ALL PAYMENTS RECEIVED AT ANY TIME OR TIMES WITH RESPECT TO THE
COLLATERAL AGAINST THE SECURED OBLIGATIONS IN SUCH MANNER AS THE SECURED PARTY
MAY DEEM ADVISABLE, NOTWITHSTANDING ANY ENTRY BY THE SECURED PARTY UPON ANY OF
ITS BOOKS AND RECORDS.

 

18

--------------------------------------------------------------------------------


 


ARTICLE VIII

GENERAL PROVISIONS


 


8.1.                              NOTICE OF DISPOSITION OF COLLATERAL; CONDITION
OF COLLATERAL.  THE SECURED PARTY SHALL SEND TO THE GRANTOR NOTICE OF THE TIME
AND PLACE OF ANY PUBLIC SALE OR THE TIME AFTER WHICH ANY PRIVATE SALE OR OTHER
DISPOSITION OF ALL OR ANY PART OF THE COLLATERAL MAY BE MADE.  ANY SUCH NOTICE
MADE SHALL BE DEEMED REASONABLE IF SENT TO THE GRANTOR, ADDRESSED AS SET FORTH
IN ARTICLE IX, AT LEAST TEN (10) DAYS PRIOR TO (I) THE DATE OF ANY SUCH PUBLIC
SALE OR (II) THE TIME AFTER WHICH ANY SUCH PRIVATE SALE OR OTHER DISPOSITION MAY
BE MADE.  THE SECURED PARTY SHALL HAVE NO OBLIGATION TO CLEAN-UP OR OTHERWISE
PREPARE THE COLLATERAL FOR SALE.


 


8.2.                              COMPROMISES AND COLLECTION OF COLLATERAL.  THE
GRANTOR AND THE SECURED PARTY RECOGNIZE THAT SETOFFS, COUNTERCLAIMS, DEFENSES
AND OTHER CLAIMS MAY BE ASSERTED BY OBLIGORS WITH RESPECT TO CERTAIN OF THE
RECEIVABLES, THAT CERTAIN OF THE RECEIVABLES MAY BE OR BECOME UNCOLLECTIBLE IN
WHOLE OR IN PART AND THAT THE EXPENSE AND PROBABILITY OF SUCCESS IN LITIGATING A
DISPUTED RECEIVABLE MAY EXCEED THE AMOUNT THAT REASONABLY MAY BE EXPECTED TO BE
RECOVERED WITH RESPECT TO A RECEIVABLE.  IN VIEW OF THE FOREGOING, THE GRANTOR
AGREES THAT THE SECURED PARTY MAY AT ANY TIME AND FROM TIME TO TIME, IF AN EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING, COMPROMISE WITH THE OBLIGOR ON ANY
RECEIVABLE, ACCEPT IN FULL PAYMENT OF ANY RECEIVABLE SUCH AMOUNT AS THE SECURED
PARTY IN ITS SOLE DISCRETION SHALL DETERMINE OR ABANDON ANY RECEIVABLE, AND ANY
SUCH ACTION BY THE SECURED PARTY SHALL BE COMMERCIALLY REASONABLE SO LONG AS THE
SECURED PARTY ACTS IN GOOD FAITH BASED ON INFORMATION KNOWN TO IT AT THE TIME IT
TAKES ANY SUCH ACTION.


 


8.3.                              SECURED PARTY PERFORMANCE OF GRANTOR’S
OBLIGATIONS.  WITHOUT HAVING ANY OBLIGATION TO DO SO, THE SECURED PARTY MAY
PERFORM OR PAY ANY OBLIGATION WHICH THE GRANTOR HAS AGREED TO PERFORM OR PAY IN
THIS SECURITY AGREEMENT AND THE GRANTOR SHALL REIMBURSE THE SECURED PARTY FOR
ANY REASONABLE AMOUNTS PAID BY THE SECURED PARTY PURSUANT TO THIS SECTION 8.3. 
THE GRANTOR’S OBLIGATION TO REIMBURSE THE SECURED PARTY PURSUANT TO THE
PRECEDING SENTENCE SHALL BE A SECURED OBLIGATION PAYABLE ON DEMAND.


 


8.4.                              AUTHORIZATION FOR SECURED PARTY TO TAKE
CERTAIN ACTION.  THE GRANTOR IRREVOCABLY AUTHORIZES THE SECURED PARTY AT ANY
TIME AND FROM TIME TO TIME IN THE SOLE DISCRETION OF THE SECURED PARTY AND
APPOINTS THE SECURED PARTY AS ITS ATTORNEY IN FACT (I) TO FILE FINANCING
STATEMENTS NECESSARY OR DESIRABLE IN THE SECURED PARTY’S SOLE DISCRETION TO
PERFECT AND TO MAINTAIN THE PERFECTION AND PRIORITY OF THE SECURED PARTY’S
SECURITY INTEREST IN THE COLLATERAL, (II) TO INDORSE AND COLLECT ANY CASH
PROCEEDS OF THE COLLATERAL, (III) TO FILE ANY OTHER FINANCING STATEMENT OR
AMENDMENT OF A FINANCING STATEMENT (WHICH DOES NOT ADD NEW COLLATERAL OR ADD A
DEBTOR) IN SUCH OFFICES AS THE SECURED PARTY IN ITS SOLE DISCRETION DEEMS
NECESSARY OR DESIRABLE TO PERFECT AND TO MAINTAIN THE PERFECTION AND PRIORITY OF
THE SECURED PARTY’S SECURITY INTEREST IN THE COLLATERAL, (IV) TO CONTACT AND
ENTER INTO ONE OR MORE AGREEMENTS WITH THE ISSUERS OF UNCERTIFICATED SECURITIES
WHICH ARE COLLATERAL OWNED BY THE GRANTOR AND WHICH ARE SECURITIES OR WITH
FINANCIAL INTERMEDIARIES HOLDING OTHER INVESTMENT PROPERTY AS MAY BE NECESSARY
OR ADVISABLE TO GIVE THE SECURED PARTY CONTROL OVER SUCH SECURITIES OR OTHER
INVESTMENT PROPERTY, (V) AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, TO ENFORCE PAYMENT OF THE INSTRUMENTS, ACCOUNTS AND
RECEIVABLES IN THE NAME OF THE SECURED PARTY OR THE GRANTOR, (VI) TO APPLY THE

 

19

--------------------------------------------------------------------------------


 


PROCEEDS OF ANY COLLATERAL RECEIVED BY THE SECURED PARTY AFTER THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT TO THE SECURED OBLIGATIONS AS
PROVIDED IN ARTICLE VII AND (VII) TO DISCHARGE PAST DUE TAXES, ASSESSMENTS,
CHARGES, FEES OR LIENS ON THE COLLATERAL (EXCEPT FOR SUCH LIENS AS ARE
SPECIFICALLY PERMITTED HEREUNDER), AND THE GRANTOR AGREES TO REIMBURSE THE
SECURED PARTY ON DEMAND FOR ANY REASONABLE PAYMENT MADE OR ANY REASONABLE
EXPENSE INCURRED BY THE SECURED PARTY IN CONNECTION THEREWITH, PROVIDED THAT
THIS AUTHORIZATION SHALL NOT RELIEVE THE GRANTOR OF ANY OF ITS OBLIGATIONS UNDER
THIS SECURITY AGREEMENT.


 


8.5.                              SPECIFIC PERFORMANCE OF CERTAIN COVENANTS. 
THE GRANTOR ACKNOWLEDGES AND AGREES THAT A BREACH OF ANY OF THE COVENANTS
CONTAINED IN SECTIONS 4.1.5, 4.1.6, 4.4, 5.2, OR 8.7 OR IN ARTICLE VII HEREOF
WILL CAUSE IRREPARABLE INJURY TO THE SECURED PARTY, THAT THE SECURED PARTY HAS
NO ADEQUATE REMEDY AT LAW IN RESPECT OF SUCH BREACHES AND THEREFORE AGREES,
WITHOUT LIMITING THE RIGHT OF THE SECURED PARTY TO SEEK AND OBTAIN SPECIFIC
PERFORMANCE OF OTHER OBLIGATIONS OF THE GRANTOR CONTAINED IN THIS SECURITY
AGREEMENT, THAT THE COVENANTS OF THE GRANTOR CONTAINED IN THE SECTIONS REFERRED
TO IN THIS SECTION 8.5 SHALL BE SPECIFICALLY ENFORCEABLE AGAINST THE GRANTOR.


 


8.6.                              USE AND POSSESSION OF CERTAIN PREMISES. 
SUBJECT TO THE RIGHTS OF LESSORS, MORTGAGEES OR OTHER THIRD PARTIES, UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THE SECURED PARTY
SHALL BE ENTITLED TO OCCUPY AND USE ANY PREMISES OWNED OR LEASED BY THE GRANTOR
WHERE ANY OF THE COLLATERAL OR ANY RECORDS RELATING TO THE COLLATERAL ARE
LOCATED UNTIL THE SECURED OBLIGATIONS ARE PAID OR THE COLLATERAL IS REMOVED
THEREFROM, WHICHEVER FIRST OCCURS, WITHOUT ANY OBLIGATION TO PAY THE GRANTOR FOR
SUCH USE AND OCCUPANCY.


 


8.7.                              DISPOSITIONS NOT AUTHORIZED.  THE GRANTOR IS
NOT AUTHORIZED TO SELL OR OTHERWISE DISPOSE OF THE COLLATERAL EXCEPT AS SET
FORTH IN SECTION 4.1.5 HEREOF AND NOTWITHSTANDING ANY COURSE OF DEALING BETWEEN
THE GRANTOR AND THE SECURED PARTY OR OTHER CONDUCT OF THE SECURED PARTY, NO
AUTHORIZATION TO SELL OR OTHERWISE DISPOSE OF THE COLLATERAL (EXCEPT AS SET
FORTH IN SECTION 4.1.5 HEREOF) SHALL BE BINDING UPON THE SECURED PARTY UNLESS
SUCH AUTHORIZATION IS IN WRITING SIGNED BY THE SECURED PARTY.


 


8.8.                              BENEFIT OF AGREEMENT.  THE TERMS AND
PROVISIONS OF THIS SECURITY AGREEMENT SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE GRANTOR AND THE SECURED PARTY AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS (INCLUDING ALL PERSONS WHO BECOME BOUND AS A DEBTOR TO THIS SECURITY
AGREEMENT), EXCEPT THAT THE GRANTOR SHALL NOT HAVE THE RIGHT TO ASSIGN ITS
RIGHTS OR DELEGATE ITS OBLIGATIONS UNDER THIS SECURITY AGREEMENT OR ANY INTEREST
HEREIN, WITHOUT THE PRIOR WRITTEN CONSENT OF THE SECURED PARTY.


 


8.9.                              SURVIVAL OF REPRESENTATIONS.  ALL
REPRESENTATIONS AND WARRANTIES OF THE GRANTOR CONTAINED IN THIS SECURITY
AGREEMENT SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS SECURITY AGREEMENT.


 


8.10.                        TAXES AND EXPENSES.  ANY TAXES (INCLUDING INCOME
TAXES) PAYABLE OR RULED PAYABLE BY A FEDERAL OR STATE AUTHORITY IN RESPECT OF
THIS SECURITY AGREEMENT SHALL BE PAID BY THE GRANTOR, TOGETHER WITH INTEREST AND
PENALTIES, IF ANY.  THE GRANTOR SHALL REIMBURSE THE SECURED PARTY FOR ANY AND
ALL REASONABLE DOCUMENTED OUT-OF-POCKET EXPENSES AND INTERNAL CHARGES (INCLUDING
REASONABLE DOCUMENTED ATTORNEYS’, AUDITORS’ AND ACCOUNTANTS’ FEES AND REASONABLE
TIME CHARGES OF ATTORNEYS, PARALEGALS, AUDITORS AND ACCOUNTANTS WHO MAY BE
EMPLOYEES OF THE

 

20

--------------------------------------------------------------------------------


 


SECURED PARTY) PAID OR INCURRED BY THE SECURED PARTY IN CONNECTION WITH THE
PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION, COLLECTION AND ENFORCEMENT OF
THIS SECURITY AGREEMENT AND IN THE AUDIT, ANALYSIS, ADMINISTRATION, COLLECTION,
PRESERVATION OR SALE OF THE COLLATERAL (INCLUDING THE EXPENSES AND CHARGES
ASSOCIATED WITH ANY PERIODIC OR SPECIAL AUDIT OF THE COLLATERAL).  ANY AND ALL
COSTS AND EXPENSES INCURRED BY THE GRANTOR IN THE PERFORMANCE OF ACTIONS
REQUIRED PURSUANT TO THE TERMS HEREOF SHALL BE BORNE SOLELY BY THE GRANTOR.


 


8.11.                        HEADINGS.  THE TITLE OF AND SECTION HEADINGS IN
THIS SECURITY AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY, AND SHALL NOT
GOVERN THE INTERPRETATION OF ANY OF THE TERMS AND PROVISIONS OF THIS SECURITY
AGREEMENT.


 


8.12.                        TERMINATION.  THIS SECURITY AGREEMENT SHALL
CONTINUE IN EFFECT UNTIL ALL OF THE SECURED OBLIGATIONS (OTHER THAN INCHOATE
INDEMNITY OBLIGATIONS) HAVE BEEN INDEFEASIBLY PAID IN CASH AND PERFORMED IN FULL
OR THE NOTE HAS BEEN CONVERTED INTO SHARES OF COMMON STOCK OF THE GRANTOR OR THE
IMAGIFY LICENSE IN ACCORDANCE WITH THE PROVISIONS OF SECTION 3 OF THE NOTE, AND
SHALL THEREUPON TERMINATE.


 


8.13.                        ENTIRE AGREEMENT.  THIS SECURITY AGREEMENT EMBODIES
THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE GRANTOR AND THE SECURED PARTY
RELATING TO THE COLLATERAL AND SUPERSEDES ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS BETWEEN THE GRANTOR AND THE SECURED PARTY RELATING TO THE
COLLATERAL.


 


8.14.                        GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL.


 


8.14.1  THIS SECURITY AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE INTERNAL LAWS AND DECISIONS (AS OPPOSED TO CONFLICTS OF LAW
PROVISIONS) OF THE STATE OF DELAWARE.


 


8.14.2  THE GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY DELAWARE STATE COURT
SITTING IN NEW CASTLE COUNTY, DELAWARE AND OF THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR
THE NOTE, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND THE GRANTOR
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH DELAWARE STATE
COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  THE GRANTOR
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS SECURITY AGREEMENT OR THE
NOTE SHALL AFFECT ANY RIGHT THAT THE SECURED PARTY MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS SECURITY AGREEMENT OR THE NOTE AGAINST
THE GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


 


8.14.3  THE GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO

 

21

--------------------------------------------------------------------------------


 


THIS SECURITY AGREEMENT OR THE NOTE IN ANY COURT REFERRED TO IN SECTION 8.14.2. 
THE GRANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


 


8.14.4  EACH PARTY TO THIS SECURITY AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN ARTICLE IX OF THIS SECURITY
AGREEMENT.  NOTHING IN THIS SECURITY AGREEMENT OR THE NOTE WILL AFFECT THE RIGHT
OF ANY PARTY TO THIS SECURITY AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.


 


8.14.5  WAIVER OF JURY TRIAL.  THE GRANTOR HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT OR THE NOTE (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).


 


8.15.                        INDEMNITY.  THE GRANTOR HEREBY AGREES TO INDEMNIFY
THE SECURED PARTY, AND ITS SUCCESSORS, ASSIGNS, AGENTS AND EMPLOYEES, FROM AND
AGAINST ANY AND ALL LIABILITIES, DAMAGES, PENALTIES, SUITS, COSTS, AND EXPENSES
OF ANY KIND AND NATURE  (INCLUDING, WITHOUT LIMITATION, ALL EXPENSES OF
LITIGATION OR PREPARATION THEREFOR WHETHER OR NOT THE SECURED PARTY IS A PARTY
THERETO) IMPOSED ON, INCURRED BY OR ASSERTED AGAINST THE SECURED PARTY, OR ITS
SUCCESSORS, ASSIGNS, AGENTS AND EMPLOYEES, IN ANY WAY RELATING TO OR ARISING OUT
OF THIS SECURITY AGREEMENT OR THE NOTE, OR THE MANUFACTURE, PURCHASE,
ACCEPTANCE, REJECTION, OWNERSHIP, DELIVERY, LEASE, POSSESSION, USE, OPERATION,
CONDITION, SALE, RETURN OR OTHER DISPOSITION OF ANY COLLATERAL (INCLUDING,
WITHOUT LIMITATION, LATENT AND OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE BY THE
SECURED PARTY OR THE GRANTOR, AND ANY CLAIM FOR PATENT, TRADEMARK OR COPYRIGHT
INFRINGEMENT), OTHER THAN ANY SUCH LIABILITIES, DAMAGES, PENALTIES, SUITS,
COSTS, OR EXPENSES RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
THE SECURED PARTY OR ANY OF SUCH SUCCESSORS, ASSIGNS, AGENTS OR EMPLOYEES.


 


8.16.                        INTENTIONALLY OMITTED.


 


8.17.                        SEVERABILITY.  ANY PROVISION IN THIS SECURITY
AGREEMENT THAT IS HELD TO BE INOPERATIVE, UNENFORCEABLE, OR INVALID IN ANY
JURISDICTION SHALL, AS TO THAT JURISDICTION, BE INOPERATIVE, UNENFORCEABLE, OR
INVALID WITHOUT AFFECTING THE REMAINING PROVISIONS IN THAT JURISDICTION OR THE
OPERATION, ENFORCEABILITY, OR VALIDITY OF THAT PROVISION IN ANY OTHER
JURISDICTION, AND TO THIS END THE PROVISIONS OF THIS SECURITY AGREEMENT ARE
DECLARED TO BE SEVERABLE.


 


8.18.                        COUNTERPARTS.  THIS SECURITY AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO IN DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  DELIVERY OF AN EXECUTED
COUNTERPART OF A SIGNATURE PAGE OF THIS SECURITY AGREEMENT BY TELECOPY SHALL BE
EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS SECURITY
AGREEMENT.

 

22

--------------------------------------------------------------------------------


 


ARTICLE IX

NOTICES


 


9.1.                              SENDING NOTICES.  ANY NOTICE REQUIRED OR
PERMITTED TO BE GIVEN UNDER THIS SECURITY AGREEMENT SHALL BE SENT (AND DEEMED
RECEIVED) IN THE MANNER AND TO THE ADDRESSES SET FORTH IN SECTION 12.3 OF THE
NOTE PURCHASE AGREEMENT.


 


9.2.                              CHANGE IN ADDRESS FOR NOTICES.  EACH OF THE
GRANTOR AND THE SECURED PARTY MAY CHANGE THE ADDRESS FOR SERVICE OF NOTICE UPON
IT BY A NOTICE IN WRITING TO THE OTHER PARTIES.


 

[Signature Pages Follow]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Grantor and the Secured Party have executed this
Security Agreement as of the date first above written.

 

 

ACUSPHERE, INC., as the Grantor

 

 

 

By:

 

 

Name:

 

Title:

 

Signature Page to Pledge and Security Agreement

 

--------------------------------------------------------------------------------


 

CEPHALON, INC., as the Secured Party

 

By:

 

 

Name:

Title:

 

Signature Page to Pledge and Security Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”
(See Sections 3.3, 3.4, 3.5 and 4.1.7 of Security Agreement)

 

 

Prior names, jurisdiction of formation, place of business (if Grantor has only
one place of business), chief executive office (if Grantor has more than one
place of business), mergers and mailing address:

 

Acusphere, Inc

500 Arsenal Street

Watertown, MA 02472

 

Attention: Lawrence A. Gyenes, CFO

 

Jurisdiction of Formation: Delaware

 

Locations of Real Property, Inventory, Equipment and Fixtures:

 

A.

 

Real Properties Owned by the Grantor:

 

 

 

 

 

NONE

 

 

 

B.

 

Properties Leased by the Grantor (Include Landlord’s Name):

 

 

 

 

 

Acusphere, Inc.

 

 

500 Arsenal Street

 

 

Watertown, MA 02472

 

 

Landlord: ARE-500 Arsenal Street, LLC

 

 

 

 

 

890 East Street

 

 

Tewksbury, MA 01876

 

 

Landlord: 890 East LLC

 

 

 

 

 

120 Lumber Lane

 

 

Tewksbury, MA 01876

 

 

Landlord: Garrett Nominee Trust

 

 

 

C.

 

Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of warehouse operator or other bailee or consignee):

 

 

 

 

 

NONE

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”
(See Sections 3.8 and 3.12 of Security Agreement)

 

A. Vehicles subject to certificates of title:

 

Description

 

Title Number & State Where Issued

NONE

 

 

 

B. Aircraft/engines, ships, railcars and other vehicles governed by federal
statute:

 

Description

 

Registration Number

NONE

 

 

 

C.  Patents, copyrights, trademarks protected under federal law* and industrial
designs:

 

See Attached IP Schedule

 

--------------------------------------------------------------------------------

* For (i) trademarks, show the trademark itself, the registration date and the
registration number; (ii) trademark applications, show the trademark applied
for, the application filing date and the serial number of the application;
(iii) patents, show the patent number, issue date and a brief description of the
subject matter of the patent; and (iv) patent applications, show the serial
number of the application, the application filing date and a brief description
of the subject matter of the patent applied for.  Any licensing agreements for
patents or trademarks should be described on a separate schedule.

 

--------------------------------------------------------------------------------


 

EXHIBIT “C”
(See Section 3.8 of Security Agreement)

 

Legal description, county and street address of property on which
Fixtures are located:

 

NONE

 

Name and Address of Record Owner:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

List of Pledged Securities
(See Section 3.11 of Security Agreement)

 

A. STOCKS:

 

Issuer

 

Certificate Number

 

Number of Shares

 

Acusphere Securities Corp.

 

1

 

100

 

 

B. BONDS:

 

Issuer

 

Number

 

Face Amount

 

Coupon Rate

 

Maturity

 

NONE

 

 

 

 

 

 

 

 

 

 

C. GOVERNMENT SECURITIES:

 

Issuer

 

Number

 

Type

 

Face Amount

 

Coupon Rate

 

Maturity

 

NONE

 

 

 

 

 

 

 

 

 

 

 

 

D. OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED):

 

Issuer

 

Description of Collateral

 

Percentage Ownership Interest

 

Acusphere Limited

 

65% ownership

 

65

%

 

--------------------------------------------------------------------------------


 

EXHIBIT “E”
(See Section 3.1 of Security Agreement)

 

OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED

 

Secretary of State of the State of Delaware

 

--------------------------------------------------------------------------------


 

EXHIBIT “F”
(See Definition of “Commercial Tort Claims”)

 

COMMERCIAL TORT CLAIMS

 

[Describe parties, case number (if applicable), nature of dispute]

 

Claim filed by Miguel Torres with the Commonwealth of Massachusetts - Commission
Against Discrimination (MCAD), Claim No. 08BEM01015

 

--------------------------------------------------------------------------------


 

EXHIBIT “G”

(See Section 3.10 of Security Agreement”)

 

FEDERAL EMPLOYER IDENTIFICATION NUMBER;

STATE ORGANIZATION NUMBER; JURISDICTION OF INCORPORATION

 

GRANTOR

 

Federal Employer
Identification
Number

 

Type of
Organization

 

State of
Organization or
Incorporation

 

State
Organization
Number

 

Acusphere, Inc.

 

04-3208947

 

Corporation

 

Delaware

 

2343382

 

Acusphere Securities Corp.

 

04-3340552

 

Corporation

 

Massachusetts

 

 

 

Acusphere Limited

 

SC268017

 

Corporation

 

United Kingdom

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT “H”

(See Section 3.13 of Security Agreement”)

 

INSURANCE POLICIES

 

SEE ATTACHED INSURANCE OUTLINE

 

--------------------------------------------------------------------------------


 

EXHIBIT “I”

(See Section 3.12.3 of Security Agreement”)

 

SEE ATTACHED IP SCHEDULE

 

--------------------------------------------------------------------------------


 

Intellectual Property of the Company

 

 

 

Microencapsulated Fluorinated Gases for Use as Imaging Agents

 

 

 

 

 

 

 

ACU102

 

Australia

 

Grant

 

21392/97

 

Feb 27 1997

 

721209

 

Oct 12 2000

 

 

 

Austria

 

Grant

 

97906791.5

 

Feb 27 1997

 

E266.426

 

May 12 2004

 

 

 

Belgium

 

Grant

 

97906791.5

 

Feb 27 1997

 

0904113

 

May 12 2004

 

 

 

Brazil

 

Pending

 

PI9707936-7

 

Feb 27 1997

 

 

 

 

 

 

 

Canada

 

Grant

 

2,247,151

 

Feb 27 1997

 

2,247,151

 

May 20 2008

 

 

 

China

 

Grant

 

97192870.3

 

Feb 27 1997

 

ZL97192870.3

 

Jul 02 2003

 

 

 

Czech Republic

 

Pending

 

PV2812-98

 

Feb 27 1997

 

 

 

 

 

 

 

Denmark

 

Grant

 

97906791.5

 

Feb 27 1997

 

0904113

 

May 12 2004

 

 

 

European Patent

 

Gone National

 

97906791.5

 

Feb 27 1997

 

0904113

 

May 12 2004

 

 

 

Finland

 

Grant

 

97906791.5

 

Feb 27 1997

 

0904113

 

May 12 2004

 

 

 

France

 

Grant

 

97906791.5

 

Feb 27 1997

 

0904113

 

May 12 2004

 

 

 

Germany

 

Grant

 

97906791.5

 

Feb 27 1997

 

69729088.3

 

May 12 2004

 

 

 

Greece

 

Grant

 

97906791.5

 

Feb 27 1997

 

20040402661

 

May 12 2004

 

 

 

Hong Kong

 

Grant

 

99104237.7

 

Sep 29 1999

 

HK1020428

 

Feb 25 2005

 

 

 

Hungary

 

Pending

 

P9902897

 

Feb 27 1997

 

 

 

 

 

 

 

Indonesia

 

Grant

 

P-970681

 

Mar 05 1997

 

ID 0007292

 

Jan 31 2002

 

 

 

Ireland

 

Grant

 

97906791.5

 

Feb 27 1997

 

0904113

 

May 12 2004

 

 

 

Israel

 

Grant

 

126073

 

Feb 27 1997

 

126073

 

May 12 2002

 

 

 

Italy

 

Grant

 

97906791.5

 

Feb 27 1997

 

0904113

 

May 12 2004

 

 

 

Japan

 

Grant

 

531838/97

 

Feb 27 1997

 

3,178,724

 

Apr 13 2001

 

 

 

Korea, Republic of (South)

 

Grant

 

98-706964

 

Feb 27 1997

 

0477857

 

Mar 10 2005

 

 

 

Luxembourg

 

Grant

 

97906791.5

 

Feb 27 1997

 

0904113

 

May 12 2004

 

 

 

Malaysia

 

Grant

 

PI 9700858

 

Mar 05 1997

 

MY-124549-A

 

Jun 30 2006

 

 

 

Monaco

 

Grant

 

97906791.5

 

Feb 27 1997

 

0904113

 

May 12 2004

 

 

 

Netherlands

 

Grant

 

97906791.5

 

Feb 27 1997

 

0904113

 

May 12 2004

 

 

 

New Zealand

 

Grant

 

331460

 

Feb 27 1997

 

331460

 

Apr 26 1999

 

 

 

Norway

 

Grant

 

1998.4089

 

Feb 27 1997

 

312.940

 

Jul 22 2002

 

 

 

Philippines

 

Grant

 

55726

 

Mar 04 1997

 

1-1997-55726

 

Nov 15 2000

 

 

 

Poland

 

Grant

 

P328690

 

Feb 27 1997

 

PL 190452

 

Dec 12 2005

 

 

 

Portugal

 

Grant

 

97906791.5

 

Feb 27 1997

 

0904113

 

May 12 2004

 

 

 

Singapore

 

Grant

 

9805169-1

 

Feb 27 1997

 

56794

 

Nov 16 1999

 

 

 

South Africa

 

Grant

 

97/1812

 

Mar 03 1997

 

97/1812

 

Jan 27 1999

 

 

 

Spain

 

Grant

 

97906791.5

 

Feb 27 1997

 

0904113

 

May 12 2004

 

 

 

Sweden

 

Grant

 

97906791.5

 

Feb 27 1997

 

0904113

 

May 12 2004

 

 

 

Switzerland

 

Grant

 

97906791.5

 

Feb 27 1997

 

0904113

 

May 12 2004

 

 

 

Taiwan

 

Grant

 

86102918

 

Mar 10 1997

 

I246426

 

Jan 01 2006

 

 

 

Thailand

 

Pending

 

036055

 

Mar 05 1997

 

 

 

 

 

 

 

United Kingdom

 

Grant

 

97906791.5

 

Feb 27 1997

 

0904113

 

May 12 2004

 

 

 

United States of America

 

Grant

 

08/611,248

 

Mar 05 1996

 

5,611,344

 

Mar 18 1997

 

 

--------------------------------------------------------------------------------


 

 

 

Title

 

 

 

 

 

 

 

 

 

 

File Number

 

Country Name

 

Status Description

 

Application Number

 

Appl. Date

 

Patent No.

 

Date of Grant

ACU102CON

 

Method for Making Porous Microparticles by Spray Drying

 

 

 

 

 

 

 

 

 

 

United States of America

 

Grant

 

08/745,676

 

Nov 08 1996

 

5,853,698

 

Dec 29 1998

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU102CON(2)

 

Ultrasound Contrast Agents Produced By Spray Drying

 

 

 

 

 

 

 

 

 

 

 

 

United States of America

 

Grant

 

09/158,295

 

Sep 22 1998

 

6,132,699

 

Oct 17 2000

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU103

 

Polymer-Lipid Microencapsulated Gases for Use as Imaging Agents

 

 

 

 

 

 

 

 

 

 

Australia

 

Grant

 

33672/97

 

Feb 27 1997

 

720727

 

Sep 21 2000

 

 

Austria

 

Grant

 

97929669.6

 

Feb 27 1997

 

0957942

 

Jun 16 2004

 

 

Belgium

 

Grant

 

97929669.6

 

Feb 27 1997

 

0957942

 

Jun 16 2004

 

 

Brazil

 

Pending

 

PI9711109-0

 

Feb 27 1997

 

 

 

 

 

 

Canada

 

Grant

 

2,260,938

 

Feb 27 1997

 

2,260,938

 

May 06 2003

 

 

China

 

Grant

 

97196876.4

 

Feb 27 1997

 

ZL97196876.4

 

Oct 23 2002

 

 

Czech Republic

 

Pending

 

PV 328-99

 

Feb 27 1997

 

 

 

 

 

 

Denmark

 

Grant

 

97929669.6

 

Feb 27 1997

 

0957942

 

Jun 16 2004

 

 

European Patent

 

Gone National

 

97929669.6

 

Feb 27 1997

 

0957942

 

Jun 16 2004

 

 

Finland

 

Grant

 

97929669.6

 

Feb 27 1997

 

0957942

 

Jun 16 2004

 

 

France

 

Grant

 

97929669.6

 

Feb 27 1997

 

0957942

 

Jun 16 2004

 

 

Germany

 

Grant

 

97929669.6

 

Feb 27 1997

 

69729579.6

 

Jun 16 2004

 

 

Greece

 

Grant

 

97929669.6

 

Feb 27 1997

 

0957942

 

Jun 16 2004

 

 

Hong Kong

 

Grant

 

00103029.9

 

Feb 27 1997

 

HK1023939

 

Apr 22 2005

 

 

Hungary

 

Pending

 

P0000392

 

Feb 27 1997

 

 

 

 

 

 

Indonesia

 

Grant

 

P-970682

 

Mar 05 1997

 

ID0006280

 

May 03 2001

 

 

Ireland

 

Grant

 

97929669.6

 

Feb 27 1997

 

0957942

 

Jun 16 2004

 

 

Israel

 

Grant

 

128163

 

Feb 27 1997

 

128163

 

Jun 11 2002

 

 

Italy

 

Grant

 

97929669.6

 

Feb 27 1997

 

0957942

 

Jun 16 2004

 

 

Japan

 

Grant

 

508764/98

 

Feb 27 1997

 

2987212

 

Oct 01 1999

 

 

Korea, Republic of (South)

 

Grant

 

99-7000708

 

Feb 27 1997

 

0477876

 

Mar 10 2005

 

 

Luxembourg

 

Grant

 

97929669.6

 

Feb 27 1997

 

0957942

 

Jun 16 2004

 

 

Malaysia

 

Grant

 

PI 9700890

 

Mar 05 1997

 

MY-130324-A

 

Jun 29 2007

 

 

Monaco

 

Grant

 

97929669.6

 

Feb 27 1997

 

0957942

 

Jun 16 2004

 

 

Netherlands

 

Grant

 

97929669.6

 

Feb 27 1997

 

0957942

 

Jun 16 2004

 

 

New Zealand

 

Grant

 

333864

 

Feb 27 1997

 

333864

 

Aug 17 1999

 

 

Norway

 

Grant

 

1999.0402

 

Feb 27 1997

 

318.460

 

Mar 21 2005

 

 

Philippines

 

Grant

 

55724

 

Mar 04 1997

 

1-1997-55724

 

Dec 08 1999

 

 

Poland

 

Grant

 

P331487

 

Feb 27 1997

 

188011

 

Feb 10 2005

 

 

Portugal

 

Grant

 

97929669.6

 

Feb 27 1997

 

0957942

 

Jun 16 2004

 

 

Singapore

 

Grant

 

9900418-6

 

Feb 27 1997

 

61311

 

May 23 2000

 

 

South Africa

 

Grant

 

97/1813

 

Mar 03 1997

 

97/1813

 

Jan 28 1998

 

 

Spain

 

Grant

 

97929669.6

 

Feb 27 1997

 

0957942

 

Jun 16 2004

 

 

Sweden

 

Grant

 

97929669.6

 

Feb 27 1997

 

0957942

 

Jun 16 2004

 

 

Switzerland

 

Grant

 

97929669.6

 

Feb 27 1997

 

0957942

 

Jun 16 2004

 

 

Taiwan

 

Grant

 

86102919

 

Mar 10 1997

 

NI-153017

 

Jul 23 2002

 

 

Thailand

 

Grant

 

036054

 

Mar 05 1997

 

21009

 

Dec 06 2007

 

4

--------------------------------------------------------------------------------


 

 

 

Title

 

 

 

 

 

 

 

 

 

 

File Number

 

Country Name

 

Status Description

 

Application Number

 

Appl. Date

 

Patent No.

 

Date of Grant

 

 

United Kingdom

 

Grant

 

97929669.6

 

Feb 27 1997

 

0957942

 

Jun 16 2004

 

 

United States of America

 

Grant

 

08/681,710

 

Jul 29 1996

 

5,837,221

 

Nov 17 1998

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU104

 

Method for Enhancing the Echogenicity and Decreasing the Attenuation of
Microencapsulated Gases

 

 

 

 

 

 

 

 

Austria

 

Grant

 

98932957.8

 

Jun 30 1998

 

E352322

 

Jan 24 2007

 

 

Belgium

 

Grant

 

98932957.8

 

Jun 30 1998

 

0996470

 

Jan 24 2007

 

 

Brazil

 

Pending

 

PI9810371-7

 

Jun 30 1998

 

 

 

 

 

 

Canada

 

Allowed application

 

2,294,199

 

Jun 30 1998

 

 

 

 

 

 

China

 

Grant

 

98806720.X

 

Jun 30 1998

 

ZL98806720.X

 

Aug 09 2006

 

 

Cyprus

 

Grant

 

98932957.8

 

Jun 30 1998

 

0996470

 

Jan 24 2007

 

 

Denmark

 

Grant

 

98932957.8

 

Jun 30 1998

 

0996470

 

Jan 24 2007

 

 

European Patent

 

Gone National

 

98932957.8

 

Jun 30 1998

 

0996470

 

Jan 24 2007

 

 

Finland

 

Grant

 

98932957.8

 

Jun 30 1998

 

0996470

 

Jan 24 2007

 

 

France

 

Grant

 

98932957.8

 

Jun 30 1998

 

0996470

 

Jan 24 2007

 

 

Germany

 

Grant

 

98932957.8

 

Jun 30 1998

 

69836961.0

 

Jan 24 2007

 

 

Greece

 

Grant

 

98932957.8

 

Jun 30 1998

 

0996470

 

Jan 24 2007

 

 

Hong Kong

 

Grant

 

00106986.3

 

Nov 02 2000

 

1029273

 

Aug 24 2007

 

 

Ireland

 

Grant

 

98932957.8

 

Jun 30 1998

 

0996470

 

Jan 24 2007

 

 

Israel

 

Grant

 

133595

 

Jun 30 1998

 

133595

 

Sep 02 2004

 

 

Italy

 

Grant

 

98932957.8

 

Jun 30 1998

 

0996470

 

Jan 24 2007

 

 

Japan

 

Pending

 

1999-505860

 

Jun 30 1998

 

 

 

 

 

 

Korea, Republic of (South)

 

Grant

 

1999-7012433

 

Jun 30 1998

 

10-0637022

 

Oct 16 2006

 

 

Luxembourg

 

Grant

 

98932957.8

 

Jun 30 1998

 

0996470

 

Jan 24 2007

 

 

Malaysia

 

Grant

 

PI9802974

 

Jun 30 1998

 

MY-122120-A

 

Mar 31 2006

 

 

Mexico

 

Grant

 

9911840

 

Jun 30 1998

 

236136

 

Apr 24 2006

 

 

Monaco

 

Grant

 

98932957.8

 

Jun 30 1998

 

0996470

 

Jan 24 2007

 

 

Netherlands

 

Grant

 

98932957.8

 

Jun 30 1998

 

0996470

 

Jan 24 2007

 

 

Norway

 

Grant

 

19996512

 

Jun 30 1998

 

316614

 

Mar 08 2004

 

 

Philippines

 

Grant

 

1-1998-01674

 

Jul 01 1998

 

1-1998-01674

 

May 26 2003

 

 

Portugal

 

Grant

 

98932957.8

 

Jun 30 1998

 

0996470

 

Jan 24 2007

 

 

Spain

 

Grant

 

98932957.8

 

Jun 30 1998

 

0996470

 

Jan 24 2007

 

 

Sweden

 

Grant

 

98932957.8

 

Jun 30 1998

 

0996470

 

Jan 24 2007

 

 

Switzerland

 

Grant

 

98932957.8

 

Jun 30 1998

 

0996470

 

Jan 24 2007

 

 

United Kingdom

 

Grant

 

98932957.8

 

Jun 30 1998

 

0996470

 

Jan 24 2007

 

 

United States of America

 

Grant

 

08/885,933

 

Jun 30 1997

 

6,045,777

 

Apr 04 2000

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU105

 

Matrices Formed Of Polymer And Hydrophobic Compounds For Use In Drug Delivery

 

 

 

 

 

 

 

 

 

 

Australia

 

Grant

 

746696

 

Mar 08 1999

 

746696

 

Aug 15 2002

 

 

Austria

 

Grant

 

99911269.1

 

Mar 08 1999

 

1073422

 

Mar 08 2006

 

 

Belgium

 

Grant

 

99911269.1

 

Mar 08 1999

 

1073422

 

Mar 08 2006

 

 

Brazil

 

Pending

 

PI9910340-0

 

Mar 08 1999

 

 

 

 

 

 

Canada

 

Grant

 

2,329,875

 

Mar 08 1999

 

2,329,875

 

Sep 16 2003

 

5

--------------------------------------------------------------------------------


 

 

 

Title

 

 

 

 

 

 

 

 

 

 

File Number

 

Country Name

 

Status Description

 

Application Number

 

Appl. Date

 

Patent No.

 

Date of Grant

 

 

China

 

Grant

 

99806372.X

 

Mar 08 1999

 

ZL99806372.X

 

May 18 2005

 

 

Denmark

 

Grant

 

99911269.1

 

Mar 08 1999

 

1073422

 

Mar 08 2006

 

 

European Patent

 

Gone National

 

99911269.1

 

Mar 08 1999

 

1073422

 

Mar 08 2006

 

 

Finland

 

Grant

 

99911269.1

 

Mar 08 1999

 

1073422

 

Mar 08 2006

 

 

France

 

Grant

 

99911269.1

 

Mar 08 1999

 

1073422

 

Mar 08 2006

 

 

Germany

 

Grant

 

99911269.1

 

Mar 08 1999

 

69930240.4

 

Mar 08 2006

 

 

Greece

 

Grant

 

99911269.1

 

Mar 08 1999

 

1073422

 

Mar 08 2006

 

 

Ireland

 

Grant

 

99911269.1

 

Mar 08 1999

 

1073422

 

Mar 08 2006

 

 

Israel

 

Grant

 

139252

 

Mar 08 1999

 

139252

 

Feb 01 2007

 

 

Italy

 

Grant

 

99911269.1

 

Mar 08 1999

 

1073422

 

Mar 08 2006

 

 

Japan

 

Pending

 

2000-546758

 

Mar 08 1999

 

 

 

 

 

 

Korea, Republic of (South)

 

Grant

 

2000-7012030

 

Mar 08 1999

 

10-0703051

 

Mar 28 2007

 

 

Mexico

 

Allowed application

 

PA/a/2000/010566

 

Mar 08 1999

 

 

 

 

 

 

Netherlands

 

Grant

 

99911269.1

 

Mar 08 1999

 

1073422

 

Mar 08 2006

 

 

New Zealand

 

Grant

 

508470

 

Mar 08 1999

 

508470

 

Jun 09 2003

 

 

Norway

 

Grant

 

20005452

 

Mar 08 1999

 

324895

 

Dec 27 2007

 

 

Poland

 

Grant

 

P343691

 

Mar 08 1999

 

196159

 

Nov 16 2007

 

 

Portugal

 

Grant

 

99911269.1

 

Mar 08 1999

 

1073422

 

Mar 08 2006

 

 

Singapore

 

Grant

 

200006235-6

 

Mar 08 1999

 

76927

 

Aug 21 2004

 

 

Spain

 

Grant

 

99911269.1

 

Mar 08 1999

 

1073422

 

Mar 08 2006

 

 

Sweden

 

Grant

 

99911269.1

 

Mar 08 1999

 

1073422

 

Mar 08 2006

 

 

Switzerland

 

Grant

 

99911269.1

 

Mar 08 1999

 

1073422

 

Mar 08 2006

 

 

United Kingdom

 

Grant

 

99911269.1

 

Mar 08 1999

 

1073422

 

Mar 08 2006

 

 

United States of America

 

Grant

 

09/255,179

 

Feb 22 1999

 

6,423,345

 

Jul 23 2002

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU105DIV

 

Matrices Formed Of Polymer And Hydrophobic Compounds For Use In Drug Delivery

 

 

 

 

 

 

 

 

 

 

United States of America

 

Grant

 

09/730,694

 

Dec 06 2000

 

7,160,557

 

Jan 09 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU105DIV(2)

 

Matrices Formed Of Polymer And Hydrophobic Compounds For Use In Drug Delivery

 

 

 

 

 

 

 

 

 

 

United States of America

 

Grant

 

09/731,412

 

Dec 06 2000

 

7,052,719

 

May 30 2006

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU105DIV(2)CON

 

Matrices Formed Of Polymer And Hydrophobic Compounds For Use In Drug Delivery

 

 

 

 

 

 

 

 

 

 

United States of America

 

Grant

 

10/383,264

 

Mar 05 2003

 

6,689,390

 

Feb 10 2004

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU105DIVCON

 

Matrices Formed Of Polymer And Hydrophobic Compounds For Use In Drug Delivery

 

 

 

 

 

 

 

 

 

 

United States of America

 

Grant

 

10/384,902

 

Mar 06 2003

 

6,730,322

 

May 04 2004

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU105DIVCON(2)

 

Matrices Formed Of Polymer And Hydrophobic Compounds For Use In Drug Delivery

 

 

 

 

 

 

 

 

 

 

United States of America

 

Pending

 

11/617,935

 

Dec 29 2006

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

 

 

Title

 

 

 

 

 

 

 

 

 

 

File Number

 

Country Name

 

Status Description

 

Application Number

 

Appl. Date

 

Patent No.

 

Date of Grant

ACU108

 

Spray Drying Apparatus And Methods Of Use

 

 

 

 

 

 

 

 

 

 

 

 

Australia

 

Grant

 

769298

 

Apr 26 2000

 

769298

 

May 06 2004

 

 

Austria

 

Grant

 

00928391.2

 

Apr 26 2000

 

E260.707

 

Mar 03 2004

 

 

Belgium

 

Grant

 

00928391.2

 

Apr 26 2000

 

1175257

 

Mar 03 2004

 

 

Brazil

 

Pending

 

PI0011226-7

 

Apr 26 2000

 

 

 

 

 

 

Canada

 

Grant

 

2,372,194

 

Apr 26 2000

 

2,372,194

 

Jan 18 2005

 

 

China

 

Grant

 

00807223.X

 

Apr 26 2000

 

ZL00807223.X

 

Apr 21 2004

 

 

Cyprus

 

Grant

 

00928391.2

 

Apr 26 2000

 

1175257

 

Mar 03 2004

 

 

Denmark

 

Grant

 

00928391.2

 

Apr 26 2000

 

1175257

 

Mar 03 2004

 

 

European Patent

 

Gone National

 

00928391.2

 

Apr 26 2000

 

1175257

 

Mar 03 2004

 

 

Finland

 

Grant

 

00928391.2

 

Apr 26 2000

 

1175257

 

Mar 03 2004

 

 

France

 

Grant

 

00928391.2

 

Apr 26 2000

 

1175257

 

Mar 03 2004

 

 

Germany

 

Grant

 

00928391.2

 

Apr 26 2000

 

60008720.4

 

Mar 03 2004

 

 

Greece

 

Grant

 

00928391.2

 

Apr 26 2000

 

20040401759

 

Mar 03 2004

 

 

Ireland

 

Grant

 

00928391.2

 

Apr 26 2000

 

1175257

 

Mar 03 2004

 

 

Israel

 

Grant

 

146265

 

Apr 26 2000

 

146265

 

Apr 25 2005

 

 

Italy

 

Grant

 

00928391.2

 

Apr 26 2000

 

1175257

 

Mar 03 2004

 

 

Japan

 

Pending

 

2000-615133

 

Apr 26 2000

 

 

 

 

 

 

Korea, Republic of (South)

 

Grant

 

2001-7013974

 

Apr 26 2000

 

0464065

 

Dec 20 2004

 

 

Luxembourg

 

Grant

 

00928391.2

 

Apr 26 2000

 

1175257

 

Mar 03 2004

 

 

Malaysia

 

Grant

 

PI20001901

 

May 03 2000

 

MY-125075-A

 

Jul 31 2006

 

 

Monaco

 

Grant

 

00928391.2

 

Apr 26 2000

 

1175257

 

Mar 03 2004

 

 

Netherlands

 

Grant

 

00928391.2

 

Apr 26 2000

 

1175257

 

Mar 03 2004

 

 

New Zealand

 

Grant

 

515684

 

Apr 26 2000

 

515684

 

Sep 08 2003

 

 

Norway

 

Grant

 

20015351

 

Apr 26 2000

 

321912

 

Jul 17 2006

 

 

Philippines

 

Grant

 

1-2000-01120

 

May 03 2000

 

1-2000-01120

 

Feb 07 2006

 

 

Portugal

 

Grant

 

00928391.2

 

Apr 26 2000

 

1175257

 

Mar 03 2004

 

 

Singapore

 

Grant

 

200106762-8

 

Apr 26 2000

 

84699

 

Feb 28 2005

 

 

South Africa

 

Grant

 

2001/9553

 

Apr 26 2000

 

2001/9553

 

Aug 27 2003

 

 

Spain

 

Grant

 

00928391.2

 

Apr 26 2000

 

1175257

 

Mar 03 2004

 

 

Sweden

 

Grant

 

00928391.2

 

Apr 26 2000

 

1175257

 

Mar 03 2004

 

 

Switzerland

 

Grant

 

00928391.2

 

Apr 26 2000

 

1175257

 

Mar 03 2004

 

 

Taiwan

 

Grant

 

89108409

 

Jul 13 2000

 

NI-187729

 

Feb 05 2004

 

 

Thailand

 

Grant

 

057275

 

May 03 2000

 

23591

 

Apr 21 2008

 

 

United Kingdom

 

Grant

 

00928391.2

 

Apr 26 2000

 

1175257

 

Mar 03 2004

 

 

United States of America

 

Grant

 

09/304,257

 

May 03 1999

 

6,223,455

 

May 01 2001

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU108CIP

 

Spray Drying Apparatus And Methods Of Use

 

 

 

 

 

 

 

 

 

 

 

 

United States of America

 

Grant

 

09/756,950

 

Jan 09 2001

 

6,308,434

 

Oct 30 2001

 

7

--------------------------------------------------------------------------------


 

 

 

Title

 

 

 

 

 

 

 

 

 

 

File Number

 

Country Name

 

Status Description

 

Application Number

 

Appl. Date

 

Patent No.

 

Date of Grant

ACU108CIP(2)

 

Spray Drying Apparatus And Methods Of Use

 

 

 

 

 

 

 

 

 

 

 

 

United States of America

 

Grant

 

10/045,419

 

Oct 26 2001

 

6,560,897

 

May 13 2003

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU109

 

Porous Drug Matrices And Methods For Manufacture Thereof

 

 

 

 

 

 

 

 

 

 

United States of America

 

Grant

 

09/433,486

 

Nov 04 1999

 

6,395,300

 

May 28 2002

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU109/110

 

Porous Drug Matrices And Methods Of Manufacture Thereof

 

 

 

 

 

 

 

 

 

 

Australia

 

Grant

 

768022

 

May 25 2000

 

768022

 

Mar 11 2004

 

 

Austria

 

Grant

 

00939365.3

 

May 25 2000

 

1180020

 

Dec 14 2005

 

 

Belgium

 

Grant

 

00939365.3

 

May 25 2000

 

1180020

 

Dec 14 2005

 

 

Brazil

 

Pending

 

PI0010984-3

 

May 25 2000

 

 

 

 

 

 

Canada

 

Grant

 

2,371,836

 

May 25 2000

 

2,371,836

 

Jan 31 2006

 

 

China

 

Grant

 

00808161.1

 

May 25 2000

 

ZL00808161.1

 

Feb 08 2006

 

 

Denmark

 

Grant

 

00939365.3

 

May 25 2000

 

1180020

 

Dec 14 2005

 

 

European Patent

 

Gone National

 

00939365.3

 

May 25 2000

 

1180020

 

Dec 14 2005

 

 

Finland

 

Grant

 

00939365.3

 

May 25 2000

 

1180020

 

Dec 14 2005

 

 

France

 

Grant

 

00939365.3

 

May 25 2000

 

1180020

 

Dec 14 2005

 

 

Germany

 

Grant

 

00939365.3

 

May 25 2000

 

60024811.9

 

Dec 14 2005

 

 

Hong Kong

 

Grant

 

03101310.8

 

May 25 2000

 

HK1048956

 

Jul 28 2006

 

 

Ireland

 

Grant

 

00939365.3

 

May 25 2000

 

1180020

 

Dec 14 2005

 

 

Israel

 

Pending

 

146659

 

May 25 2000

 

 

 

 

 

 

Italy

 

Grant

 

00939365.3

 

May 25 2000

 

1180020

 

Dec 14 2005

 

 

Japan

 

Pending

 

2000-620939

 

May 25 2000

 

 

 

 

 

 

Korea, Republic of (South)

 

Grant

 

2001-7015052

 

May 25 2000

 

10-0752000

 

Aug 17 2007

 

 

Mexico

 

Grant

 

PA/a/2001/012106

 

May 25 2000

 

244662

 

Apr 02 2007

 

 

Netherlands

 

Grant

 

00939365.3

 

May 25 2000

 

1180020

 

Dec 14 2005

 

 

New Zealand

 

Grant

 

516083

 

May 25 2000

 

516083

 

Dec 08 2003

 

 

Norway

 

Grant

 

20015753

 

May 25 2000

 

323761

 

Jul 02 2007

 

 

Philippines

 

Grant

 

1-2000-01402

 

May 29 2000

 

1-2000-001402

 

Nov 21 2006

 

 

Portugal

 

Grant

 

00939365.3

 

May 25 2000

 

1180020

 

Dec 14 2005

 

 

Singapore

 

Grant

 

200107349-3

 

May 25 2000

 

85293

 

Jan 30 2004

 

 

South Africa

 

Grant

 

2001/10347

 

May 25 2000

 

2001/10347

 

Sep 23 2003

 

 

Spain

 

Grant

 

00939365.3

 

May 25 2000

 

1180020

 

Dec 14 2005

 

 

Sweden

 

Grant

 

00939365.3

 

May 25 2000

 

1180020

 

Dec 14 2005

 

 

Switzerland

 

Grant

 

00939365.3

 

May 25 2000

 

1180020

 

Dec 14 2005

 

 

Taiwan

 

Grant

 

89110363

 

May 29 2000

 

I274589

 

Mar 01 2007

 

 

Thailand

 

Pending

 

057899

 

May 29 2000

 

 

 

 

 

 

United Kingdom

 

Grant

 

00939365.3

 

May 25 2000

 

1180020

 

Dec 14 2005

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU109/110DIV

 

Porous Drug Matrices And Methods Of Manufacture Thereof

 

 

 

 

 

 

 

 

 

 

China

 

Grant

 

200510136940.4

 

Dec 15 2005

 

ZL200510136940.4

 

Mar 26 2008

 

8

--------------------------------------------------------------------------------


 

 

 

Title

 

 

 

 

 

 

 

 

 

 

File Number

 

Country Name

 

Status Description

 

Application Number

 

Appl. Date

 

Patent No.

 

Date of Grant

 

 

European Patent

 

Pending

 

05027194.9

 

May 25 2000

 

 

 

 

 

 

Hong Kong

 

Pending

 

07102209.6

 

May 25 2000

 

 

 

 

 

 

Korea, Republic of (South)

 

Pending

 

2007-7012286

 

May 25 2000

 

 

 

 

 

 

Philippines

 

Pending

 

1-2006-000163

 

May 29 2000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU109CIP

 

Porous Drug Matrices And Methods For Manufacture Thereof

 

 

 

 

 

 

 

 

 

 

United States of America

 

Pending

 

10/053,929

 

Jan 22 2002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU109CIPDIV

 

Porous Drug Matrices And Methods For Manufacture Thereof

 

 

 

 

 

 

 

 

 

 

United States of America

 

Pending

 

10/924,642

 

Aug 24 2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU109CIPDIV(2)

 

Porous Drug Matrices and Methods of Manufacture Thereof

 

 

 

 

 

 

 

 

 

 

United States of America

 

Pending

 

10/928,886

 

Aug 27 2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU109DIV

 

Porous Drug Matrices And Methods For Manufacture Thereof

 

 

 

 

 

 

 

 

 

 

United States of America

 

Grant

 

09/694,407

 

Oct 23 2000

 

6,645,528

 

Nov 11 2003

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU109DIV(2)

 

Porous Drug Matrices And Methods For Manufacture Thereof

 

 

 

 

 

 

 

 

 

 

United States of America

 

Grant

 

09/706,045

 

Nov 03 2000

 

6,932,983

 

Aug 23 2005

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU110

 

Porous Paclitaxel Matrices And Methods Of Manufacturing Thereof

 

 

 

 

 

 

 

 

 

 

United States of America

 

Grant

 

09/798,824

 

Mar 02 2001

 

6,610,317

 

Aug 26 2003

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU110REISSUE

 

Porous Paclitaxel Matrices and Methods of Manufacture Thereof

 

 

 

 

 

 

 

 

 

 

United States of America

 

Grant

 

11/213,257

 

Aug 26 2005

 

RE40,493

 

Sep 09 2009

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU111

 

Porous Celecoxib Matrices And Methods of Manufacture Thereof

 

 

 

 

 

 

 

 

 

 

Canada

 

Grant

 

2,412,885

 

Jun 15 2001

 

2,412,885

 

Sep 05 2006

 

 

Japan

 

Pending

 

2002-510056

 

Jun 15 2001

 

 

 

 

 

 

United States of America

 

Grant

 

09/881,289

 

Jun 14 2001

 

6,589,557

 

Jul 08 2003

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU111CIP

 

Porous Cox-2 Inhibitor Matrices and Methods of Manufacture Thereof

 

 

 

 

 

 

 

 

 

 

United States of America

 

Grant

 

10/441,440

 

May 19 2003

 

6,800,297

 

Oct 05 2004

 

9

--------------------------------------------------------------------------------


 

 

 

Title

 

 

 

 

 

 

 

 

 

 

File Number

 

Country Name

 

Status Description

 

Application Number

 

Appl. Date

 

Patent No.

 

Date of Grant

ACU116

 

Ultrasound Contrast Agent Dosage Formulation

 

 

 

 

 

 

 

 

 

 

 

 

Australia

 

Pending

 

2004320514

 

Jun 04 2004

 

 

 

 

 

 

Brazil

 

Pending

 

PI0418879-9

 

Jun 04 2004

 

 

 

 

 

 

Canada

 

Pending

 

2,569,134

 

Jun 04 2004

 

 

 

 

 

 

China

 

Pending

 

200480043713.0

 

Jun 04 2004

 

 

 

 

 

 

European Patent

 

Pending

 

04014021.2

 

Jun 15 2004

 

 

 

 

 

 

Hong Kong

 

Pending

 

06106371.0

 

Jun 02 2006

 

 

 

 

 

 

India

 

Pending

 

7358/DELNP/2006

 

Jun 04 2004

 

 

 

 

 

 

Indonesia

 

Pending

 

W00200603448

 

Jun 04 2004

 

 

 

 

 

 

Israel

 

Pending

 

179594

 

Jan 04 2004

 

 

 

 

 

 

Japan

 

Pending

 

Jun 04 2004

 

 

 

 

 

 

 

 

Korea, Republic of (South)

 

Pending

 

2007-7000082

 

Jun 04 2004

 

 

 

 

 

 

Malta

 

Grant

 

2248

 

Jun 11 2004

 

PAT/2248

 

Dec 21 2005

 

 

Mexico

 

Pending

 

PA/a/2006/01411

 

Jun 04 2004

 

 

 

 

 

 

New Zealand

 

Pending

 

551986

 

Jun 04 2004

 

 

 

 

 

 

Norway

 

Pending

 

2007 0070

 

Jun 04 2004

 

 

 

 

 

 

Philippines

 

Pending

 

1-2006-502433

 

Jun 04 2004

 

 

 

 

 

 

Russian Federation

 

Allowed application

 

2006147232

 

Jun 04 2004

 

 

 

 

 

 

Singapore

 

Pending

 

200608260-6

 

Jun 04 2004

 

 

 

 

 

 

South Africa

 

Allowed application

 

2006/09760

 

Jun 04 2004

 

 

 

 

 

 

United States of America

 

Pending

 

11/143,170

 

Jun 02 2005

 

 

 

 

 

 

United States of America

 

Pending

 

11/834,111

 

Aug 06 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU118

 

Ultrasonic Contrast Agents, Process for Their Preparation and Their Use as a
Diagnostic and Therapeutic Agent

 

 

 

 

 

 

 

 

Denmark

 

Grant

 

1990 01864

 

Feb 01 1989

 

PR 175832

 

Mar 14 2005

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU118CNT3

 

Ultrasonic Contrast Agents, Process for Their Preparation and Their Use as a
Diagnostic and Therapeutic Agent

 

 

 

 

 

 

 

 

United States of America

 

Grant

 

08/072,748

 

Jun 07 1993

 

5,425,366

 

Jun 20 1995

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU118CNT5

 

Ultrasonic Contrast Agents, Process for Their Preparation and Their Use as a
Diagnostic and Therapeutic Agent

 

 

 

 

 

 

 

 

United States of America

 

Grant

 

08/477,642

 

Jun 07 1995

 

6,071,496

 

Jun 06 2000

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU118CNT6

 

Ultrasonic Contrast Agents, Process for Their Preparation and Their Use as a
Diagnostic and Therapeutic Agent

 

 

 

 

 

 

 

 

United States of America

 

Grant

 

08/474,468

 

Jun 07 1995

 

6,177,062

 

Jan 23 2001

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU122

 

Microparticle Preparations Made From Biodegradable Copolymers

 

 

 

 

 

 

 

 

 

 

United States of America

 

Grant

 

08/897,319

 

Jul 21 1997

 

6,383,470

 

May 07 2002

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU123

 

Active Principles and Gas Conatining Microparticles

 

 

 

 

 

 

 

 

 

 

 

 

United States of America

 

Grant

 

08/605,174

 

Aug 05 1996

 

6,068,857

 

May 30 2000

 

10

--------------------------------------------------------------------------------


 

 

 

Title

 

 

 

 

 

 

 

 

 

 

File Number

 

Country Name

 

Status Description

 

Application Number

 

Appl. Date

 

Patent No.

 

Date of Grant

ACU123DIV

 

New Microparticles Containing Active Ingredients, Agents Containing These
Microparticles, Their Use for Ultrasound-Controlled Release of Active
Ingredients, as well as a Process for their Production

 

 

United States of America

 

Grant

 

09/459,578

 

Dec 13 1999

 

6,284,280

 

Sep 04 2001

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU124

 

Microparticles That Contain Gas, Media That Contain The Latter, Their Use In
Ultrasound Diagnosis, As Well As Process For The Production Of The Particles And
Media

 

 

Japan

 

Pending

 

7-522099

 

Feb 10 1995

 

 

 

 

 

 

Norway

 

Grant

 

19963501

 

Feb 10 1995

 

312497

 

May 21 2002

 

 

United States of America

 

Grant

 

09/129,953

 

Aug 06 1998

 

6,306,366

 

Oct 22 2001

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU125

 

Multi-State Method For Producing Gas-FIlled Microcapsules

 

 

 

 

 

 

 

 

Hong Kong

 

Grant

 

03102710.2

 

Apr 15 2003

 

HK1050492

 

Sep 16 2005

 

 

Korea, Republic of (South)

 

Grant

 

10-2001-7015097

 

May 23 2000

 

681369

 

Feb 05 2007

 

 

Mexico

 

Grant

 

PA/A/2001/011998

 

May 23 2000

 

228943

 

Jul 06 2005

 

 

New Zealand

 

Grant

 

515147

 

May 23 2000

 

515147

 

Nov 03 2003

 

 

United States of America

 

Grant

 

09/979,554

 

Mar 27 2002

 

6,652,782

 

Nov 25 2003

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU126

 

Device and Process for Quantifying Bodies

 

 

 

 

 

 

 

 

European Patent

 

Pending

 

03745194.5

 

Mar 27 2003

 

 

 

 

 

 

Japan

 

Pending

 

2003-579664

 

Mar 27 2003

 

 

 

 

 

 

United States of America

 

Grant

 

10/400,928

 

Mar 28 2003

 

6,872,180

 

Mar 29 2005

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU142(8)

 

Taxane Formulations For Local Treatment

 

 

 

 

 

 

 

 

United States of America

 

Pending

 

60/988,057

 

Nov 14 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU143

 

Formulations of Tetrahydropyridine Antiplatelet Agents For Parenteral Or Oral
Administration

 

 

 

 

 

 

 

PCT

 

Pending

 

PCT/US2007/084040

 

Nov 08 2007

 

 

 

 

 

The highlighted patents are subject to the terms of a License Agreement dated
March 28, 2008 between Cephalon, Inc. and Acusphere, Inc., as amended from time
to time in accordance with its terms (a copy of the License Agreement was
filed as an exhibit to Acusphere’s Quarterly Report on Form 10-Q for the quarter
ended March 31, 2008).

 

11

--------------------------------------------------------------------------------


 

Acusphere, Inc. – List of Cases (Sutherland)

 

Acusphere, Inc. – Patent Portfolio (Sutherland)

 

ACU 112 – Methods for Making Pharmaceutical Formulations Comprising
Deagglomerated Microparticles

 

Acusphere Reference
No.

 

Country

 

Application No.

 

Filing Date

 

Status

 

Patent No.

ACU 112

 

United States

 

10/324,558

 

12/19/2002

 

Pending

 

 

ACU 112 DIV

 

United States

 

11/305,461

 

12/16/2005

 

Pending

 

 

ACU 112 DIV2

 

United States

 

11/305,620

 

12/16/2005

 

Pending

 

 

ACU 112 CIP

 

United States

 

10/955,261

 

09/30/2004

 

Pending

 

 

ACU 112 AU

 

Australia

 

2003295698

 

06/06/2005

 

Pending

 

 

ACU 112 BR

 

Brazil

 

0317611-8

 

06/20/2005

 

Pending

 

 

ACU 112 EP

 

European Patent Convention

 

03 786 899.9

 

07/11/2005

 

Pending

 

 

ACU 112 IN

 

India

 

1037/KOLNP/2005

 

05/31/2005

 

Granted

 

216049

ACU 112 IL

 

Israel

 

168673

 

05/18/2005

 

Pending

 

 

ACU 112 JP

 

Japan

 

2004-565051

 

06/17/2005

 

Pending

 

 

ACU 112 ZA

 

South Africa

 

2005/04213

 

06/19/2005

 

Granted

 

2005/004213

 

ACU 114 – Methods and Apparatus for Making Particles Using Spray Dryer and
In-Line Jet Mill

 

Acusphere Reference
No.

 

Country

 

Application No.

 

Filing Date

 

Status

 

Patent No.

ACU 114

 

United States

 

10/324,943

 

12/19/2002

 

Granted

 

6,962,006

ACU 114 DIV

 

United States

 

10/752,861

 

01/07/2004

 

Granted

 

6,921,458

ACU 114 DIV2

 

United States

 

10/752,910

 

01/07/2004

 

Granted

 

6,918,991

ACU 114 CON

 

United States

 

11/142,917

 

06/02/2005

 

Pending

 

 

ACU 114 AU

 

Australia

 

2003295704

 

07/04/2005

 

Granted

 

2003295704

ACU 114 BR

 

Brazil

 

0317595-2

 

06/20/2005

 

Pending

 

 

ACU 114 CA

 

Canada

 

2,511,376

 

06/20/2005

 

Pending

 

 

ACU 114 CN

 

China (Peoples Republic)

 

200380106437.3

 

06/17/2005

 

Pending

 

 

ACU 114 EP

 

European Patent

 

03 786 905.4

 

07/11/2005

 

Pending

 

 

 

--------------------------------------------------------------------------------


 

 

 

Convention

 

 

 

 

 

 

 

 

ACU 114 IN

 

India

 

1086/K100LNP/2005

 

06/07/2005

 

Granted

 

217417

ACU 114 IL

 

Israel

 

168746

 

05/23/2005

 

Granted

 

Awaiting

ACU 114 IL DIV

 

Israel

 

188086

 

12/12/2007

 

Pending

 

 

ACU 114 JP

 

Japan

 

2004-565053

 

06/17/2005

 

Pending

 

 

ACU 114 ZA

 

South Africa

 

2005/04300

 

06/19/2005

 

Granted

 

2005/04300

 

ACU 115 – Sustained Release Pharmaceutical Formulation for Inhalation

 

Acusphere Reference
No.

 

Country

 

Application No.

 

Filing Date

 

Status

 

Patent No.

ACU 115

 

United States

 

10/675,874

 

09/30/2002

 

Pending

 

 

ACU 115 EP

 

European Patent Convention

 

03 770 579.5

 

04/28/2005

 

Pending

 

 

ACU 115 JP

 

Japan

 

2004-541904

 

03/24/2005

 

Pending

 

 

 

ACU 136 – Processes for Making Particle-Based Pharmaceutical Formulations for
Oral Administration

 

Acusphere Reference
No.

 

Country / Application
Type

 

Application No.

 

Filing Date

 

Status

 

Patent No.

ACU 136

 

United States

 

11/610,802

 

12/14/2006

 

Pending

 

 

ACU 136 CA

 

Canada

 

2631492

 

05/29/2008

 

Pending

 

 

ACU 136 EP

 

European Patent Convention

 

06846616.8

 

07/10/2008

 

Pending

 

 

ACU 136 IN

 

India

 

2107/KOLNP/2008

 

05/26/2008

 

Pending

 

 

ACU 136 JP

 

Japan

 

Not Yet Available

 

06/13/2008

 

Pending

 

 

 

ACU 137 – Processes for Making Particle-Based Pharmaceutical Formulations for
Pulmonary Administration

 

Acusphere Reference
No.

 

Country / Application
Type

 

Application No.

 

Filing Date

 

Status

 

Patent No.

ACU 137

 

United States

 

11/610,814

 

12/14/2006

 

Pending

 

 

ACU 137 CA

 

Canada

 

2631493

 

05/29/2008

 

Pending

 

 

ACU 137 EP

 

European Patent Convention

 

06840262.7

 

07/01/2008

 

Pending

 

 

ACU 137 IN

 

India

 

2367/KOLNP/2008

 

06/12/2008

 

Pending

 

 

ACU 137 JP

 

Japan

 

Not Yet Available

 

06/13/2008

 

Pending

 

 

 

--------------------------------------------------------------------------------


 

ACU 138 – Processes for Making Particle-Based Pharmaceutical Formulations for
Parenteral Administration

 

Acusphere Reference
No.

 

Country / Application
Type

 

Application No.

 

Filing Date

 

Status

 

Patent No.

ACU 138

 

United States

 

11/610,791

 

12/14/2006

 

Pending

 

 

ACU 138 CA

 

Canada

 

2631494

 

05/29/2008

 

Pending

 

 

ACU 138 EP

 

European Patent Convention

 

06840263.5

 

07/01/2008

 

Pending

 

 

ACU 138 IN

 

India

 

2258/KOLNP/2008

 

06/04/2008

 

Pending

 

 

ACU 138 JP

 

Japan

 

Not Yet Available

 

06/13/2008

 

Pending

 

 

 

ACU 139 – Injectable, Oral, or Topical Sustained Release Pharmaceutical
Formulations

 

Acusphere Reference
No.

 

Country / Application
Type

 

Application No.

 

Filing Date

 

Status

 

Patent No.

ACU 139

 

United States

 

10/950,856

 

09/27/2004

 

Pending

 

 

ACU 139 DIV

 

United States

 

11/829,629

 

07/27/2007

 

Pending

 

 

ACU 139 CA

 

Canada

 

2,533,887

 

01/26/2006

 

Pending

 

 

ACU 139 EP

 

European Patent Convention

 

04789069.4

 

03/02/2006

 

Pending

 

 

ACU 139 IL

 

Israel

 

173571

 

02/06/2006

 

Pending

 

 

ACU 139 IN

 

India

 

923./KOLNP/2006

 

04/13/2006

 

Pending

 

 

ACU 139 JP

 

Japan

 

2006-533991

 

03/13/2006

 

Pending

 

 

 

--------------------------------------------------------------------------------


 

Trademarks

 

Trademark

 

Country

 

Status

 

Appl. No.

 

Reg No.

 

Filing Date

 

RegDate

HDDS

 

United States of America

 

Registered

 

76/138917

 

2923584

 

02-Oct-2000

 

01-Feb-2005

IMAGIFY

 

Brazil

 

Published

 

828.898.464

 

 

 

21-Dec-2006

 

 

IMAGIFY

 

Canada

 

Approved for Publ

 

1307213

 

 

 

28-Jun-2006

 

 

IMAGIFY

 

China (Peoples Republic)

 

Pending

 

5752532

 

 

 

28-Nov-2006

 

 

IMAGIFY

 

European Community

 

Registered

 

5170378

 

5170378

 

29-Jun-2006

 

07-Jun-2007

IMAGIFY

 

Japan

 

Registered

 

2006-110894

 

5043084

 

30-Nov-2006

 

20-Apr-2007

IMAGIFY

 

Mexico

 

Registered

 

826468

 

1003404

 

19-Dec-2006

 

21-Sep-2007

IMAGIFY

 

Switzerland

 

Registered

 

60795/2006

 

555585

 

28-Nov-2006

 

19-Feb-2007

IMAGIFY

 

United States of America

 

ExtReq#1

 

78/919287

 

 

 

28-Jun-2006

 

 

XACTURIS

 

Canada

 

Approved for Publ

 

1307215

 

 

 

28-Jun-2006

 

 

XACTURIS

 

European Community

 

Registered

 

5170535

 

5170535

 

29-Jun-2006

 

29-Aug-2007

XACTURIS

 

United States of America

 

ExtReq#1

 

78/919263

 

 

 

28-Jun-2006

 

 

ZACUNOST

 

Brazil

 

Published

 

828.898.456

 

 

 

21-Dec-2006

 

 

ZACUNOST

 

Canada

 

Approved for Publ

 

1307214

 

 

 

28-Jun-2006

 

 

ZACUNOST

 

China (Peoples Republic)

 

Pending

 

5752533

 

 

 

28-Nov-2006

 

 

ZACUNOST

 

European Community

 

Registered

 

5170469

 

5170469

 

29-Jun-2006

 

29-Aug-2007

ZACUNOST

 

Japan

 

Registered

 

2006-110893

 

5043083

 

30-Nov-2006

 

20-Apr-2007

ZACUNOST

 

Mexico

 

Registered

 

826473

 

1004021

 

19-Dec-2006

 

26-Sep-2007

ZACUNOST

 

Switzerland

 

Registered

 

60793/2006

 

554403

 

28-Nov-2006

 

19-Jan-2007

ZACUNOST

 

United States of America

 

ExtReq#1

 

78/919274

 

 

 

28-Jun-2006

 

 

ACUSPHERE

 

United States of America

 

Pending

 

78/942646

 

 

 

1-Aug-2006

 

 

 

--------------------------------------------------------------------------------